 



EXHIBIT 10.68

EXECUTION COPY

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

U.S. TELEPACIFIC CORP.,

a California corporation

AND

PAC-WEST TELECOMM, INC.,

a California corporation

December 17, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page I. PURCHASE AND SALE OF ACQUIRED ASSETS     1  
1.1
  Purchase and Sale     1  
1.2
  Acquired Assets     1  
1.3
  Transfer of Title to Acquired Assets     3  
1.4
  Excluded Assets     3  
1.5
  Certain Liabilities Assumed     3  
1.6
  Liabilities Not Assumed     4  
1.7
  Purchase Price     4  
1.8
  Purchase Price Adjustments     4  
1.9
  Accounts Receivable     6  
1.10
  Allocation; Characterization for Tax Purposes     9  
1.11
  Earnest Money Deposit     9  
 
            II. CLOSING     10  
2.1
  Closing Date     10  
2.2
  Deliveries at Closing     10  
2.3
  Unassignable Contracts; Third Party Consents     10  
 
            III. REPRESENTATIONS AND WARRANTIES OF SELLER     12  
3.1
  Organization     12  
3.2
  Authority and Enforceability     12  
3.3
  Third Party Consents     12  
3.4
  No Conflict or Violation     13  
3.5
  Financial Information     13  
3.6
  Absence of Certain Changes     13  
3.7
  Title     15  
3.8
  Condition of Assets     15  
3.9
  Leased Personal Property     15  
3.10
  Employment/Consulting Matters     15  
3.11
  Material Contracts     16  
3.12
  Clients/Customers     17  
3.13
  Tax Returns and Taxes     17  
3.14
  Licenses and Permits     18  
3.15
  Intellectual Property Rights     18  
3.16
  No Pending Litigation or Proceedings     19  
3.17
  Compliance with Laws     19  
3.18
  Insurance Coverage     19  
3.19
  Product Warranties     19  
3.20
  Insider Interests     19  
3.21
  Brokers and Finders     19  
3.22
  Accounts Payable     19  

i

 



--------------------------------------------------------------------------------



 



                      Page
3.23
  Accounts Receivable; Monthly Billed Revenues; Open Credit Disputes     20  
3.24
  Seller’s Solvency     20  
3.25
  Absence of Regulatory Impairment     20  
 
            IV. REPRESENTATIONS AND WARRANTIES OF BUYER     21  
4.1
  Organization     21  
4.2
  Authority and Enforceability     21  
4.3
  Third Party Consents     21  
4.4
  No Conflict or Violation     21  
4.5
  No Pending Litigation or Proceedings     21  
4.6
  Brokers and Finders     21  
4.7
  Availability of Funds     22  
 
            V. COVENANTS     22  
5.1
  Access to Information     22  
5.2
  Conduct of SME Business     22  
5.3
  Consents     23  
5.4
  Best Efforts     23  
5.5
  Further Assurances     23  
5.6
  Update Schedules     24  
5.7
  Payments Received; Checks and Drafts     25  
5/8
  Employees     25  
5.9
  Endorsement Authorization     27  
5.10
  Cooperation in Litigation     27  
5.11
  Cooperation in Tax Matters     27  
5.12
  Exclusivity     27  
5.13
  Public Announcements     28  
5.14
  Expenses of Transfer     28  
5.15
  Non-Competition; Non-Solicitation     28  
5.16
  Seller’s Accounts Receivable     30  
5.17
  Regulatory Applications     30  
5.18
  Excluded Names     30  
5.19
  In Flight Customer Orders     30  
5.20
  Maintenance and Delivery of Certain Inventory     31  
 
            VI. CONDITIONS TO CLOSING     31  
6.1
  Conditions to Obligations of Buyer at Closing     31  
6.2
  Conditions to Obligations of Seller at Closing     32  
 
            VII. INDEMNIFICATION     33  
7.1
  Indemnification By Seller     33  
7.2
  Indemnification by Buyer     34  
7.3
  Indemnification and Liability for the Payment of Certain Taxes     35  
7.4
  Defense of Claims     35  
7.5
  Survival of Representations and Warranties     36  
7.6
  Right of Setoff     36  
7.7
  Exclusive Remedies     37  

ii

 



--------------------------------------------------------------------------------



 



                      Page
7.8
  Limitations on Indemnity Claims     37  
 
            VIII. TERMINATION     38  
8.1
  Termination     38  
8.2
  Effect of Termination     39  
 
            IX. OTHER PROVISIONS     39  
9.1
  Specific Performance     39  
9.2
  Dispute Resolution     39  
9.3
  Exhibits and Schedules     40  
9.4
  Amendment     40  
9.5
  Extension; Waiver     40  
9.6
  Entire Agreement; No Third Party Beneficiaries     40  
9.7
  Governing Law     40  
9.8
  Waiver of Jury Trial     41  
9.9
  Construction     41  
9.10
  Certain Definitions     42  
9.11
  Notices     43  
9.12
  Counterparts; Headings     44  
9.13
  Expenses     45  
9/14
  Successors and Assigns     45  
9.15
  Partial Invalidity     45  
9.16
  Bulk Transfer Laws     45  
9.17
  Disclosure Schedules     45  
9.18
  Recovery of Fees by Prevailing Party     45  

iii

 



--------------------------------------------------------------------------------



 



EXHIBITS

Exhibit A Transition Services Agreement

INDEX OF SCHEDULES

         
Schedule 1.2(c)
  -   Acquired Vehicles
Schedule 1.2(e)
  -   Field Testing Equipment
Schedule 1.2(f)
  -   SME Business Facilities
Schedule 1.2(g)(i)
  -   Excluded Customer Contracts
Schedule 1.2(g)(iii)
  -   Other Excluded Contracts
Schedule 1.2(g)(iv)
  -   Acquired Agent Agreements
Schedule 1.2(h)
  -   Acquired Auto Call Distributor
Schedule 1.2(j)
  -   Prepaid Deposits and Expenses
Schedule 1.2(l)(i)
  -   Acquired Intellectual Property
Schedule 1.2(l)(ii)
  -   Phone Numbers
Schedule 1.5
  -   Assumed Liabilities
Schedule 1.5(iii)
  -   Commission Arrangements
Schedule 1.8(b)
  -   Sample Monthly Billed Revenue Calculation
Schedule 1.9
  -   Seller’s Wire Transfer Information
Schedule 3.3(a)
  -   Seller Third Party Consents
Schedule 3.3(b)
  -   Lender Consents
Schedule 3.4
  -   No Conflict or Violation
Schedule 3.5
  -   Fixed Asset Register
Schedule 3.6
  -   Absence of Certain Changes
Schedule 3.6(d)
  -   Seller Material Adverse Effect
Schedule 3.7(a)
  -   Permitted Encumbrances
Schedule 3.7(b)
  -   Sufficiency of Assets
Schedule 3.9
  -   Leased Personal Property
Schedule 3.10(a)
  -   Business Employees
Schedule 3.10(b)
  -   Business Employees’ Agreements
Schedule 3.11(a)
  -   Material Contracts
Schedule 3.11(b)
  -   Consents and Defaults to Material Contracts
Schedule 3.11(c)
  -   Certain Extraordinary Agreements
Schedule 3.11(e)
  -   Termination of Material Contracts
Schedule 3.12(a)
  -   Termination or Limitation of Significant Customers
Schedule 3.12(b)
  -   Significant Customers
Schedule 3.13
  -   Tax Returns
Schedule 3.14
  -   Licenses and Permits
Schedule 3.15(a)
  -   Intellectual Property Rights of SME Business
Schedule 3.15(b)
  -   Infringement of Intellectual Property Rights
Schedule 3.15(c)
  -   Third Party Infringement of Intellectual Property Rights
Schedule 3.16
  -   Pending Litigation, Proceedings, Investigations or Orders
Schedule 3.17
  -   Compliance with Laws
Schedule 3.19
  -   Product Warranties

iv



--------------------------------------------------------------------------------



 



         
Schedule 3.20
  -   Insider Interests
Schedule 3.22
  -   Seller or Vendor Disputes/Accounts Payable
Schedule 3.23(a)
  -   Accounts Receivable
Schedule 3.23(b)
  -   Credit Disputes
Schedule 4.3
  -   Buyer Third Party Consents
Schedule 5.3
  -   Seller Third Party Consents
Schedule 5.8(a)
  -   Protected Employees
Schedule 5.15(b)
  -   Non-Competition; Non-Solicitation
Schedule 6.1(d)
  -   Certain Buyer Closing Conditions
Schedule 6.2(d)
  -   Certain Seller Closing Conditions
Schedule 9.10(a)
  -   Excluded Customers
Schedule 9.10(c)
  -   VOIP Customers

v



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT

     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of December 17,
2004, by and between U.S. TelePacific Corp., a California corporation (“Buyer”),
and Pac-West Telecomm, Inc., a California corporation (“Seller”).

     Seller is a facilities-based communications provider offering
telecommunication services, including an integrated bundle of broadband data and
voice communication services on a direct or retail basis to small- and
medium-sized business customers located in California and Nevada, but excluding
businesses and services that Seller provides to residential customers, VOIP
Customers (as defined in Section 9.10) or resellers (collectively, the “SME
Business”).

     Buyer and Seller entered into a non-binding Letter of Intent on November 8,
2004 (the “Letter of Intent”) outlining the terms of this Agreement and the
agreements contemplated hereby.

     Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller,
the Acquired Assets (as defined in Section 1.2), upon the terms and subject to
the conditions of this Agreement.

     Simultaneously with the execution of this Agreement, Seller and Buyer are
entering into a Transition Services Agreement in the form attached hereto as
Exhibit A (the “Transition Services Agreement”) pursuant to which, among other
things, Seller will provide Buyer with certain transition services and will
provide Buyer with a Two Million Dollar ($2,000,000) credit for the services to
be provided by Seller thereunder.

     NOW THEREFORE, in consideration of the foregoing premises and the
respective covenants, representations, warranties and conditions hereinafter set
forth, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:

I. PURCHASE AND SALE OF ACQUIRED ASSETS

     1.1 Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell, assign, transfer, convey and deliver, or cause
to be sold, assigned, transferred, conveyed and delivered, to Buyer and Buyer
agrees to purchase, at the Closing (as defined in Section 2.1), all of the
Acquired Assets; provided that, all of the Acquired Assets shall be free and
clear of all Liens (as defined in Section 9.10), other than Permitted Liens (as
defined in Section 9.10).

     1.2 Acquired Assets. The term “Acquired Assets” means the following (as the
same exist on the Closing Date):

          (a) all customer premises equipment owned or leased by Seller and
located on the premises of Acquired Customers (as defined in Section 9.10) of
the SME Business, including

1



--------------------------------------------------------------------------------



 



all such PBX equipment, cards, channel banks (e.g., Verilink) and phone systems
(and, to the extent transferable, any software embedded in such equipment);

          (b) all stock of inventory of equipment held for installation at
customer premises in connection with the SME Business (and, to the extent
transferable, any software embedded in such equipment), and all used customer
premises equipment formerly installed at customer premises in connection with
the SME Business, and used PBX equipment and phone systems used by customers in
the SME Business undergoing refurbishment by third parties on behalf of Seller;

          (c) all of the vehicles of Seller set forth on Schedule 1.2(c) (the
“Vehicles”) and all stock of tools, equipment and inventory maintained by Seller
on the Vehicles;

          (d) all trade accounts receivable and other rights to payment directly
arising from the SME Business comprised of receivables from Acquired Customers,
carrier revenue allocable to the Acquired Customers and the right to payment for
minutes-of-use in respect of pre-Closing periods to be billed by Buyer after the
Closing and all other accounts or notes receivable of Seller to the extent
related to both the Acquired Assets and the SME Business, and any claim, remedy
or other right arising out of any of the foregoing (collectively, “Accounts
Receivable”);

          (e) all field testing equipment (including any software embedded in
such equipment) used primarily in the SME Business in order to support the
Acquired Customers, including “side kick” and T-1 test sets, test and
provisioning boxes and test PBX’s, including all such equipment identified on
Schedule 1.2(e);

          (f) (i) all rights in, to and under all equipment used by field
technicians, back office support groups and sales personnel (including desktop
and laptop computers, desktop and/or laptop computer software (to the extent
assignable by Seller), tools, furniture, fixtures, machinery, supplies, cell
phones and cell phone numbers), in each case, located at the facilities listed
on Schedule 1.2(f); and (ii) all rights in, to and under (A) all desktop and
laptop computers, desktop and/or laptop computer software (to the extent
assignable by Seller), tools, furniture, fixtures, machinery, supplies, cell
phones and cell phone numbers that are located at Seller’s other facilities and
(B) all such equipment used by field technicians, back office support groups and
sales personnel, but in each case of (A) and (B), only to the extent such assets
are primarily related to the SME Business and directly support the Business
Employees (as defined in Section 3.10(a)) offered employment by Buyer pursuant
to Section 5.8;

          (g) to the extent transferable, all right, title and interest of
Seller in, to and under (i) all customer contracts entered into with the
Acquired Customers with respect to the SME Business other than those customer
contracts listed on Schedule 1.2(g)(i) (the customer contracts being acquired,
the “Customer Contracts”), (ii) all customer orders, customer accounts and
customer deposits related to the Customer Contracts, (iii) all other contracts,
agreements, purchase orders, work orders and other agreements of Seller that are
Material Contracts and primarily related to the SME Business other than those
contracts listed on Schedule 1.2(g)(iii), and (iv) all agent agreements listed
on Schedule 1.2(g)(iv);

2



--------------------------------------------------------------------------------



 



          (h) the Auto Call Distributor listed on Schedule 1.2(h) (“ACD”),
including the hardware, software and CPE associated with the ACD;

          (i) all rights, claims and causes of action against suppliers of, or
arising under warranties covering, any inventory, machinery or equipment
included within the Acquired Assets;

          (j) all prepaid deposits and expenses (e.g., advertising deposits and
expenses) listed on Schedule 1.2(j);

          (k) to the extent permitted by Applicable Law (as defined pursuant to
Section 3.4), original version, or, where more practicable, copies of all books
and records to the extent primarily relating to the Acquired Assets (and
reasonable access to all books and records relating to the Acquired Assets),
including financial, accounting and personnel records, files, invoices, customer
lists and records (including names of any applicable contacts, addresses, nature
and volume of orders, and date of purchases), supplier lists and records,
maintenance trouble history with customers, and to the extent available a list
of all customers who voluntarily churned away from Seller over the three-year
period prior to the date hereof; provided that Seller may retain copies of any
such items as it deems reasonably necessary or prudent for its Tax, accounting,
human resources, legal or other business purposes;

          (l) (i) all Intellectual Property listed on Schedule 1.2(l)(i) (the
“Acquired IP”) and (ii) any local and toll-free telephone numbers listed on
Schedule 1.2(l)(ii) and any marketing materials, brochures and sales literature
used by Seller primarily in connection with the SME Business; and

          (m) all insurance benefits and proceeds therefrom received after the
date hereof under insurance policies in respect of any Losses (as defined in
Section 7.1) arising from the Acquired Assets prior to Closing.

     1.3 Transfer of Title to Acquired Assets. The sale, assignment, conveyance,
transfer and delivery by Seller of the Acquired Assets shall be made at the
Closing by such bills of sale, assignments, licenses, endorsements and other
appropriate instruments of transfer as shall be necessary to vest in Buyer, as
of the Closing, good and marketable title to the Acquired Assets, free and clear
of all Liens other than Permitted Liens.

     1.4 Excluded Assets. The term “Excluded Assets” means all assets,
properties and rights of Seller (whether tangible or intangible) other than the
Acquired Assets. Without limiting the generality of the foregoing, the Acquired
Assets shall not include, and Seller is not selling, assigning, transferring,
conveying or delivering to Buyer, and Buyer is not purchasing or acquiring any
right to receive cash payments arising out of the settlement by Seller of any
disputes with carriers and/or customers in respect of any pre-Closing period
other than the Accounts Receivable (subject to Section 1.9 and the dispute
resolution procedures contained therein).

     1.5 Certain Liabilities Assumed. Upon the terms and subject to the
conditions of this Agreement, on the Closing Date Buyer shall assume and agree
to pay, perform and discharge when due all executory obligations and liabilities
arising after the Closing Date under (i) the

3



--------------------------------------------------------------------------------



 



Customer Contracts of Seller included in the Acquired Assets, (ii) all other
agreements and obligations of Seller included in the Acquired Assets that are
specifically listed on Schedule 1.5, in each of (i) and (ii), which are not in
default by Seller as of the Closing Date and (iii) all sales commissions arising
under the commission arrangements identified on Schedule 1.5(iii) resulting
directly from sales by Retained Employees completed prior to the Closing Date of
products and services to Acquired Customers to the extent such sales commissions
would in the ordinary course of business, consistent with Seller’s past
practices, be due and payable to such Retained Employees following the Closing
Date (collectively, (i), (ii) and (iii), the “Assumed Liabilities”).

     1.6 Liabilities Not Assumed. Except as set forth in Section 1.5, Buyer
shall not assume and shall not be responsible to pay, perform or discharge any
other obligations, liabilities, contracts or commitments of Seller of any kind
or nature whatsoever (the “Excluded Liabilities”). Seller shall pay and satisfy
when due all Excluded Liabilities where failure to pay or satisfy such Excluded
Liabilities would impair Buyer’s use of or benefit from the Acquired Assets or
cause Buyer to be held liable for such Excluded Liabilities.

     1.7 Purchase Price. The purchase price for the Acquired Assets shall be
Twenty-Seven Million Dollars ($27,000,000) (the “Initial Purchase Price”) as
adjusted pursuant to Section 1.8 plus the aggregate amount of all Seller’s
Accounts Receivable (as defined in Section 1.9) (together with the Initial
Purchase Price, the “Purchase Price”). The Initial Purchase Price, as adjusted
pursuant to Section 1.8, shall be paid in cash at the Closing by wire transfer
of immediately available funds to an account specified by Seller.

     1.8 Purchase Price Adjustments.

          (a) If the average of the Monthly Billed Revenue (as defined below)
for the two-month period ending on the last day of the calendar month
immediately preceding the Closing Date (the “Closing Average”) is less than Two
Million Seven Hundred Thousand Dollars ($2,700,000), the Initial Purchase Price
shall be reduced by an amount (the “Purchase Price Adjustment”) equal to (i) the
Initial Purchase Price multiplied by (ii) (A) one minus (B) (1) the Closing
Average divided by (2) $2,700,000; provided however, that notwithstanding the
amount of the Purchase Price Adjustment calculated pursuant to the formula set
forth above or set forth in Section 1.8(f), the maximum amount of the Purchase
Price Adjustment shall be Three Million Dollars ($3,000,000) if the Closing
occurs on or prior to February 28, 2005, Four Million Dollars ($4,000,000) if
the Closing occurs after February 28, 2005 and before April 1, 2005, Five
Million Dollars ($5,000,000) if the Closing occurs after March 31, 2005 and
before May 1, 2005, and Six Million Dollars ($6,000,000) if the Closing occurs
after April 30, 2005.

          (b) “Monthly Billed Revenue” shall mean, with respect to any given
calendar month, an amount, determined on a good faith basis consistent with
Seller’s books and records, equal to (i) Monthly Re-Occurring Billed Revenue
plus (ii) $75,000, representing a fixed amount for all carrier switched access
and reciprocal compensation bills allocable to the SME Business (“CABS Revenue”)
per month, plus (iii) amounts invoiced in respect of hardware sales to customers
of the SME Business (“Hardware Sales Revenue”), plus (iv) amounts invoiced in
respect of labor supplied to customers of the SME Business (“Labor Revenue”),
net of Labor Revenue in respect of installation labor supplied to customers of
the SME Business in connection

4



--------------------------------------------------------------------------------



 



with DDTS installations (“Installation Labor Revenue”), plus (v) twenty percent
(20%) of Installation Labor Revenue, plus (vi) five percent (5%) of any
termination charges assessed to customers of the SME Business (“Termination
Charges”), minus (vii) any credits applied by Seller to customers of the SME
Business that are associated with (A) equipment returns (“Equipment Return
Credits”), (B) customer financing costs (“Customer Financing Credits”),
(C) billing and dispute resolutions (“Billing Credits”), and (D) service outages
(“Service Outage Credits”). Monthly Billed Revenue shall be calculated in the
same manner as the sample calculation of the Monthly Billed Revenue for October
set forth on Schedule 1.8(b). If one of the calendar months included within the
Closing Average is February, the Monthly Billed Revenue for such month shall be
increased for purposes of determining the Closing Average by an amount equal to
(i) the Monthly Billed Revenue for February as determined pursuant to the
foregoing sentences of this Section 1.8(b) multiplied by (ii) a fraction the
numerator of which is thirty-one (31) and the denominator of which is
twenty-eight (28). Notwithstanding the foregoing, Monthly Billed Revenue shall
not include any amounts collected by Seller from carriers and customers in
connection with settlements of disputes with such carriers and customers.
“Monthly Re-Occurring Billed Revenue” shall mean, with respect to any given
calendar month, an amount, determined on a good faith basis consistent with
Seller’s books and records, equal to the aggregate of each of the following line
items from Seller’s Revenue Report (the “Revenue Report Summary”) corresponding
to each customer of the SME Business: “Bandwidth,” “Calls-Dir Assist,”
“Calls-LD,” “Calls-Local,” “Calls-MRC,” “Centrex,” “Circuit Install,”
“Circuits,” “COLO,” “Conf Bridge,” “Data Advantage,” “DDTS,” “Eqt Rental,”
“FBDT,” “FBDT-CLEC,” “Finance Charge,” “IAS,” “Payphone,” “PICC,” “RCF,”
“Resale,” “Type 3,” “Type 6 — Rate Ctr,” and “Voice Mail.” The Revenue Report
Summary shall include for any given calendar month invoiced amounts in respect
of customers of the SME Business from invoices generated by Seller as of the
fifteenth (15th) day (Bill Cycle 15), the twentieth (20th) day (Bill Cycle 20),
the twenty-first (21st) day (Bill Cycle 21) and the last day (Bill Cycle 0) of
such calendar month, and the first day (Bill Cycle 1) of the immediately
following calendar month.

          (c) Seller shall provide to Buyer a statement (the “Initial Closing
Invoice Statement”) setting forth the Closing Average, in form substantially
similar to Schedule 1.8(b), together with the Revenue Report Summary, as soon as
practicable after they become available, but in no event later than fifteen
(15) days after the Closing Date. To the extent that Seller provides Buyer the
Initial Closing Invoice Statement prior to the Closing Date, the Initial
Purchase Price shall be reduced by the Purchase Price Adjustment, if any. To the
extent that Seller provides Buyer the Initial Closing Invoice Statement on or
subsequent to the Closing Date, Seller shall promptly pay to Buyer by wire
transfer of immediately available funds the amount of the Purchase Price
Adjustment, if any, within three (3) business days of providing Buyer the
Initial Closing Invoice Statement.

          (d) Buyer shall have thirty (30) days to review the Initial Closing
Invoice Statement from the date of its receipt thereof (the “Review Period”). On
or prior to the expiration of the Review Period, Buyer may deliver a written
notice of objection (the “Objection Notice”) to Seller with respect to the
Initial Closing Invoice Statement. Buyer may so object to the Initial Closing
Invoice Statement based only on mathematical errors or on the failure of the
Initial Closing Invoice Statement to be prepared in accordance with Section
1.8(b) above. The Objection Notice shall specify in reasonable detail any
proposed adjustment to the Closing

5



--------------------------------------------------------------------------------



 



Average and the basis therefor, on an item-by-item basis, including, in each
case, a specific dollar amount and reasonably detailed explanation of how such
proposed adjustment was calculated. Except to the extent properly challenged in
an Objection Notice as provided in this Section 1.8(d), Buyer shall be deemed to
have agreed to the Initial Closing Invoice Statement in its entirety, which
agreed upon portions of or items in the Initial Closing Invoice Statement shall
be final, binding, conclusive and non-appealable for all purposes hereunder. If
Buyer does not deliver an Objection Notice to Seller as provided in this
Section 1.8(d) prior to the expiration of the Review Period, Buyer shall be
deemed to have agreed to the Initial Closing Invoice Statement in its entirety,
which shall thereupon be final, binding, conclusive and non-appealable for all
purposes hereunder. If Buyer delivers an Objection Notice to Seller prior to the
expiration of the Review Period as provided in this Section 1.8(d), Buyer and
Seller shall, within fifteen (15) days thereafter (the “Resolution Period”),
attempt to resolve their differences, and any written resolution, signed by each
of Buyer and Seller, as to a disputed adjustment shall be final, binding,
conclusive and non-appealable for all purposes hereunder.

          (e) If, at the conclusion of the Resolution Period, Buyer and Seller
have not reached an agreement with respect to all proposed adjustments contained
in the Objection Notice, then within ten (10) business days thereafter, Buyer
and Seller shall submit all items properly included in the Objection Notice and
remaining in dispute to a mutually acceptable nationally recognized independent
accounting firm (the “Neutral Auditor”). All fees and expenses relating to the
work performed by the Neutral Auditor shall be borne equally by Buyer and
Seller, and all other costs and expenses incurred by the parties in connection
with resolving any such dispute before the Neutral Auditor shall be borne by the
party incurring such cost and expense. The Neutral Auditor shall act as an
arbitrator to determine only those items properly included in the Objection
Notice and still in dispute at the end of the Resolution Period, and the
resolution of such disputed items by the Neutral Auditor shall be limited to
determining whether, for each of such disputed items, Seller’s proposed amount
for such item in the Initial Closing Invoice Statement or Buyer’s proposed
amount for such item in the Objection Notice is more nearly calculated in
accordance with Section 1.8(b) above. The determination of the Neutral Auditor
shall be set forth in a written statement delivered to each of the parties,
shall be final, binding, conclusive and non-appealable for all purposes
hereunder, and shall be deemed to modify the Initial Closing Invoice Statement
as to the items determined thereby. The Initial Closing Invoice Statement, once
modified and/or agreed to in accordance with Section 1.8(d) or this
Section 1.8(e), shall become the “Final Closing Invoice Statement.”

          (f) If the Closing Average set forth in the Final Closing Invoice
Statement is less than the Closing Average set forth in the Initial Closing
Invoice Statement, Seller shall promptly pay to Buyer by wire transfer of
immediately available funds within three business days, the amount of the
difference between (i) an amount equal to (A) $27,000,000 multiplied by (B)
(1) one minus (2) (x) the Closing Average as set forth in the Final Closing
Invoice Statement divided by (y) $2,700,000 and (ii) any Purchase Price
Adjustment calculated pursuant to Section 1.8(a).

     1.9 Accounts Receivable.

          (a) Buyer shall pay to Seller all amounts collected by or on behalf of
Buyer in respect of the Accounts Receivable relating to all periods prior to the
Closing Date within the

6



--------------------------------------------------------------------------------



 



first one hundred eighty (180) days after the Closing Date (the “Seller’s
Accounts Receivable”) as offset by the resolution of any open credit disputes
pursuant to Sections 1.9(c) and (d). All amounts collected by or on behalf of
Buyer from Acquired Customers with any obligation to Seller included within the
Accounts Receivable shall be applied such that amounts collected from such
Acquired Customer shall first be applied to the oldest outstanding Accounts
Receivable balance attributable to such Acquired Customer, subject to
Sections 1.9(c) and (d). Seller’s Accounts Receivable, as adjusted pursuant to
Sections 1.9(c) and (d), shall be paid to Seller in cash by wire transfer of
immediately available funds to the account information set forth in Schedule 1.9
as follows:

          (i) the first installment, paid ninety (90) days following the Closing
Date, in an amount equal to all Seller’s Accounts Receivable collected by or on
behalf of Buyer since the Closing; and

          (ii) the second installment, paid one hundred eighty (180) days
following the Closing Date, in an amount equal to all Seller’s Accounts
Receivable collected by or on behalf of Buyer that was not previously paid by
Buyer to Seller in connection with the first installment date;

in each case of (i) and (ii), together with a report describing on an
account-by-account basis for each Acquired Customer with obligations to Seller
included within the Accounts Receivable the beginning balance, all amounts
collected with respect to such Acquired Customer, the ending balance, the
application of amounts collected to open receivables and all credits applied.

          (b) For purposes of clarification and not limitation, the parties
hereto agree that any Seller’s Accounts Receivable collected by Buyer after one
hundred eighty (180) days after the Closing Date, for any reason other than
Buyer not acting in good faith compliance with Section 5.16, shall be retained
by Buyer.

          (c) In the event of any claims (whether such claims are made before,
on or after the Closing Date) by any Acquired Customer with obligations to
Seller included within the Accounts Receivable of rights to any credit for
services provided by Seller prior to the Closing or rights to refunds in respect
of any period prior to the Closing Date (each, a “Credit Dispute”) that are
unresolved as of the Closing, including those Credit Disputes set forth on
Schedule 3.23(b) (as updated on the Closing Date in accordance with
Section 5.6(b)), Buyer may seek to resolve such Credit Disputes, and to the
extent it does, shall use its collection policies and procedures, administered
in the ordinary course of business consistent with Buyer’s past practices. The
amounts payable by Buyer to Seller pursuant to Section 1.9(a) shall be net of
the aggregate amount (x) paid to any Acquired Customer by Buyer post-Closing in
respect of any Credit Disputes that are resolved by Seller pre-Closing but not
paid or applied to the applicable Acquired Customer by Seller pre-Closing and/or
(y) applied as a credit to the account of any Acquired Customer by Buyer
post-Closing in respect of any Credit Disputes that are resolved by Seller
pre-Closing but not paid or applied to the applicable Acquired Customer by
Seller pre- Closing. In addition, the amounts payable by Buyer to Seller
pursuant to Section 1.9(a) shall be net of the aggregate dollar amount (x) paid
to such Acquired Customer by Buyer for all Credit Disputes resolved by Buyer
post-Closing and/or (y) applied as a credit to the account of such Acquired
Customer by Buyer for all Credit Disputes resolved by Buyer post-Closing (such

7



--------------------------------------------------------------------------------



 



aggregate amount, the “Aggregate Credit Dispute Offset Amount”). Within 10
business days after the end of each calendar month, Buyer shall provide Seller
with (i) a detailed list, dated as of the end of such month, of (A) all of the
outstanding Credit Disputes, (B) the credit amount or refund amount requested by
each Acquired Customer, (C) the amount paid or applied by Buyer in respect of
each resolved Credit Dispute, and (D) the Aggregate Credit Dispute Offset Amount
and (ii) copies of all written correspondence between Buyer and any Acquired
Customers relating to any Credit Disputes.

          (d) Any amount paid or applied by Buyer in respect of any Credit
Dispute shall be final and binding upon the parties hereto; provided, however,
that Seller may challenge pursuant to the terms of this Section 1.9(d) any
amount paid or applied by Buyer in respect of any individual Credit Dispute
resolved by Buyer post-Closing in an amount of more than Five Hundred Dollars
($500) (each such Credit Dispute subject to challenge, a “Challengeable Credit
Dispute”). Notwithstanding the foregoing, in the event that the Aggregate Credit
Dispute Offset Amount is greater than Thirty-Two Thousand Eight Hundred Thirty
Dollars ($32,830) as of or prior to the end of the 180 day period after the
Closing Date, then any and all Credit Disputes resolved by Buyer post-Closing
involving an amount paid or applied by Buyer shall be deemed a Challengeable
Credit Dispute. In the event that Seller disagrees with any amount paid or
applied by Buyer in respect of any Challengeable Credit Dispute, Seller and
Buyer will negotiate in good faith in an effort to reach agreement with respect
to the proper amounts to be paid or applied in respect of such Challengeable
Credit Dispute, and for this purpose, Buyer shall grant Seller reasonable access
to its books and records relating to the Accounts Receivable. In the event that
Seller and Buyer are unable to reach agreement with respect to the appropriate
amounts or credits applicable to any such Challengeable Credit Disputes as of
the time for payment of the first installment of Seller’s Accounts Receivable
collections pursuant to Section 1.9(a)(i) or as of the time for payment of the
second installment of Seller’s Accounts Receivable collections pursuant to
Section 1.9(a)(ii), as the case may be, Buyer shall hold back from the amounts
payable to Seller, and deposit in a joint bank account established by Buyer and
Seller, an amount equal to the aggregate dollar amount in dispute between Seller
and Buyer with respect to all such Challengeable Credit Disputes. No withdrawal
shall be made from such joint bank account except upon the signatures of
authorized officers of both Buyer and Seller. Seller and Buyer shall, within
fifteen (15) days after such first installment date or second installment date,
as the case may be, submit to an independent industry expert mutually acceptable
to Seller and Buyer the determination as to the appropriate amounts or credits
that should be paid or applied in respect of such Challengeable Credit Disputes
in light of customary and prevailing industry standards used by businesses in
the SME business (the “Industry Standards”). Any determinations by such
independent industry expert shall be final, binding, conclusive and
non-appealable for all purposes hereunder, and all amounts withheld by Buyer
shall, in accordance with such determination, be retained by Buyer or
distributed to Seller promptly after the rendering thereof. To the extent such
independent industry expert determines that the amounts paid or applied by Buyer
in respect of all Challengeable Credit Disputes exceed the amounts that would be
paid or applied for such Challengeable Credit Disputes under the Industry
Standards, Buyer and Seller shall each cause an authorized officer to execute
and deliver the necessary instrument(s) to effectuate payment of (i) the
aggregate amount of such excess, together with any interest actually earned
thereon in the joint bank account, to Seller and (ii) all amounts remaining in
the joint bank account (including the pro rata portion of any accrued interest
actually earned thereon) to Buyer, in each case, within three (3) business days
after the date of such

8



--------------------------------------------------------------------------------



 



determination. To the extent such independent industry expert determines that
the amounts paid or applied by Buyer in respect of all Challengeable Credit
Disputes do not exceed the amounts that would be paid or applied for such
Challengeable Credit Disputes under the Industry Standards, Buyer and Seller
shall each cause an authorized officer to execute and deliver the necessary
instrument(s) to effectuate payment of all of the amounts in the joint bank
account (including all of the accrued interest actually earned thereon) to Buyer
within three (3) business days after the date of such determination. The dispute
resolution mechanism in this Section 1.9(d) shall be Seller’s exclusive remedy
for challenging Buyer’s determination of any amount paid or applied by Buyer for
any Challengeable Credit Dispute.

     1.10 Allocation; Characterization for Tax Purposes.

          (a) For all Tax purposes, the sum of the Purchase Price and the
Assumed Liabilities that are treated as consideration for the Acquired Assets
for Tax purposes shall be allocated among the Acquired Assets and the agreement
not to compete set forth in Section 5.11, as set forth on a schedule to be
presented by Seller in a manner consistent with Section 1060 of the Internal
Revenue Code of 1968, as amended (the “Code”) and the treasury regulations
thereunder and delivered to Buyer at least twenty (20) days prior to the Closing
Date (the “Tax Allocation Schedule”). The parties shall work together in good
faith to resolve any dispute relating to the allocation prior to the Closing
Date, and if the parties are unable to agree, each party shall use its own
allocation, which each shall share with the other party. Seller and Buyer each
hereby covenant and agree that, unless otherwise required by law, it will not
take a position on any Tax Return, before any governmental agency charged with
the collection of any income tax, or in any judicial proceeding, that is in any
way inconsistent with the terms of this Section 1.10, except that Buyer’s cost
for the Acquired Assets may differ from the amount so allocated to the asset in
the Tax Allocation Schedule to the extent necessary to reflect its capitalized
acquisition costs other than the amount realized by Seller. Any subsequent
adjustments to the sum of the Purchase Price and the Assumed Liabilities will be
reflected in the allocation hereunder in a manner consistent with Section 1060
of the Code and the treasury regulations thereunder. Each of Seller and Buyer
agrees to timely file Internal Revenue Service Form 8594 (and any comparable
forms required by any state or local jurisdictions) and reflecting therein the
purchase price allocation among the Acquired Assets in a manner described in
this Section 1.10.

          (b) Any indemnification payment shall be treated as an adjustment to
the total consideration paid for the Acquired Assets and shall be reflected as
an adjustment to the consideration allocated to a specific asset, if any, giving
rise to the adjustment and if any such adjustment does not relate to a specific
asset, such adjustment shall be allocated among the Acquired Assets in
accordance with the allocation method provided in this Section 1.10.

     1.11 Earnest Money Deposit. Simultaneously with the execution of this
Agreement, Buyer has deposited with Seller Two Million Five Hundred Thousand
Dollars ($2,500,000), and, unless Buyer has waived the condition to Closing set
forth in Item 4 of Schedule 6.1(d), Buyer agrees to deposit with Seller prior to
the close of business on December 22, 2004 an additional One Million Dollars
($1,000,000), which amounts will be held as an earnest money deposit by Seller
and retained by Seller, or returned to Buyer, as provided for in this
Section 1.11. Buyer will have the right to deposit with Seller an additional Two
Million Five Hundred Thousand

9



--------------------------------------------------------------------------------



 



Dollars ($2,500,000) to be held by Seller as additional earnest money deposit
pursuant to this Section 1.11 if Buyer has not irrevocably waived the condition
to the Closing set forth in Item 4 of Schedule 6.1(d) prior to January 6, 2005;
in which event, Seller will not be entitled to terminate this Agreement pursuant
to Section 8.1(f). (Any amounts deposited by Buyer with Seller pursuant to the
preceding two sentences are referred to herein, collectively, as the “Earnest
Money Deposit.”) In the event that, at any time prior to the termination of this
Agreement, Buyer notifies Seller in writing that it irrevocably waives the
condition to closing set forth in Item 4 of Schedule 6.1(d), then Seller shall
promptly refund by wire transfer to Buyer (or to its investors at the written
instruction of Buyer) the entire Earnest Money Deposit. In the event that Seller
terminates this Agreement pursuant to Sections 8.1(e), (f) or (g), Buyer will
forfeit to Seller any and all rights to the Earnest Money Deposit then held by
Seller, and such amount shall serve as liquidated damages and Seller’s sole and
exclusive remedy or recourse against Buyer for (but only for) any claims or
causes of action against Buyer arising out of Buyer’s failure to obtain the
consent identified in Item 4 of Schedule 6.1(d). In the event that this
Agreement is terminated for any other reason, Seller shall promptly refund by
wire transfer to Buyer (or to its investors at the written instruction of Buyer)
the entire Earnest Money Deposit. In the event that the Closing occurs, Seller
will credit the full amount of any Earnest Money Deposit then held by Seller
toward the Purchase Price. Nothing in this Section 1.11 shall limit Seller from
pursuing any other remedies available to it at law or in equity for any claims
or causes of action other than those against Buyer arising out of Buyer’s
failure to obtain the consent identified in Item 4 of Schedule 6.1(d).

II. CLOSING

     2.1 Closing Date. Subject to the conditions set forth in this Agreement,
the purchase and sale of the Acquired Assets pursuant to this Agreement (the
“Closing”) shall take place at the offices of Buyer’s counsel at 333 South Grand
Avenue, Los Angeles, CA 90071, at 10:00 o’clock A.M., local time, on the third
business day following the satisfaction or waiver of all conditions to the
obligations of the parties set forth in Sections 6.1 and 6.2, or at such other
time, place and date as shall be mutually agreed on by Buyer and Seller in
writing. The date on which the Closing is to occur is herein referred to as the
“Closing Date” and the Closing shall be deemed for accounting and risk of
benefits/loss purposes to be effective as of 8:00 a.m. PST, on the Closing Date.

     2.2 Deliveries at Closing. At the Closing:

          (a) Seller shall deliver to Buyer (i) the various agreements,
certificates and other documents and instruments referred to in Section 6.1, and
(ii) a receipt for the Initial Purchase Price (as adjusted in accordance with
Section 1.8); and

          (b) Buyer shall deliver to Seller (i) the Initial Purchase Price (as
adjusted in accordance with Section 1.8), and (ii) the various agreements,
certificates and other documents and instruments referred to in Section 6.2.

     2.3 Unassignable Contracts; Third Party Consents.

10



--------------------------------------------------------------------------------



 



          (a) To the extent that Seller’s rights under any agreement, contract,
commitment, lease, Permits or other asset to be assigned to Buyer hereunder may
not be assigned without the consent of another person which has not been
obtained, this Agreement shall not constitute an agreement to assign the same if
an attempted assignment would constitute a breach thereof or be unlawful, and
Seller shall use commercially reasonable efforts to obtain any such required
consent(s) set forth on Schedule 3.3(a), and Buyer shall use commercially
reasonable efforts to obtain any such required consent(s) set forth on
Schedule 4.3, as promptly as possible. Until any such consent is obtained,
Seller and Buyer shall cooperate to enter into any lawful and reasonable
arrangement designed to provide the benefits and burdens with respect to such
asset to Buyer. Notwithstanding anything else to the contrary in this Agreement,
under no circumstances shall Seller or Buyer be obligated to expend money or
other consideration in exchange for any such consents (other than any applicable
regulatory filing fees); provided, however, that this limitation of Seller’s and
Buyer’s obligations hereunder shall be disregarded for purposes of determining
whether the conditions to the obligations of Buyer and Seller at Closing under
Section 6.1(d) and Section 6.2(d) have been satisfied.

          (b) If, by the Closing Date, Buyer has not received authorization from
the CPUC to provide local exchange service to Acquired Customers within the
local exchange service territories of Surewest Telephone and Citizens
Telecommunications Company of California, Inc., the Customer Contracts for such
Acquired Customers shall be excluded from the assets to be transferred to Buyer
until such time as Buyer has obtained such authorization (the period from the
Closing Date through the date such authorization becomes effective shall be
deemed the “Interim Service Period”). Notwithstanding the exclusion of such
contracts (“Excluded Customer Contracts”), Buyer shall, during the Interim
Service Period, undertake on Seller’s behalf all service-provider functions
reasonably required for the continued provision of local exchange service
pursuant to the Excluded Customer Contracts, including the handling of all
customer inquiries and orders, provisioning of services, and billing and
collection of customer accounts. Buyer shall use commercially reasonable efforts
to carry out the provision of such service (at Buyer’s sole expense) in a manner
that is of a quality equal to that provided by Seller at the time of Closing and
that, in all respects, is of a quality that is no less than at parity with
Buyer’s on-going provision of local exchange service pursuant to non-excluded
Customer Contracts. Buyer and Seller shall each use commercially reasonable
efforts to cooperate with each other to ensure that such transfer of functions
from Seller to Buyer can be carried out in a manner that remains transparent to
affected customers during the Interim Service Period.

          (c) During the Interim Service Period, Buyer shall bill and collect
all government-imposed surcharges, fees and taxes that are required to be
collected from the customers served under the Excluded Customer Contracts. Buyer
shall provide Seller with all billed revenue data and other information
reasonably requested by Seller in order to enable Seller to make any required
reports or other filings relating to such surcharges, fees and taxes. Buyer
shall transfer to Seller all such surcharges, fees and taxes collected from such
customers during the Interim Service Period, and thereafter for services
performed during the Interim Service Period, which Seller shall remit to the
appropriate governmental agency. Sixty (60) days after the end of the Interim
Service Period, Buyer and Seller shall perform a true-up of surcharges, fees,
and taxes so collected and remitted in order to ensure that any undercollection
or overcollection is appropriately accounted for and collected. Buyer shall be
responsible for

11



--------------------------------------------------------------------------------



 



reporting and paying all FCC-mandated fees relating to services provided during
the Interim Service Period.

          (d) Notwithstanding anything to the contrary in this Agreement, the
transfer to Buyer of the Excluded Customer Contracts shall not be deemed
effective until Buyer has obtained authority to provide local exchange service
under those contracts, and Seller, at all times, shall retain ultimate control
over the provision of service under those Excluded Customer Contracts, including
the right and authority to take such formal or informal action as is reasonably
required in order to ensure that such service is carried out in a manner
consistent with Seller’s obligations as a public utility. Except as set forth in
Sections 2.3(b) and (c), all provisions of this Agreement, including the payment
of the Purchase Price by Buyer and the transfer to Buyer of rights and
obligations with respect to Accounts Receivable and under Customer Contracts
(including the Excluded Customer Contracts) shall be construed as if the
Excluded Customer Contracts had been transferred to Buyer at the Closing Date,
it being the intent of the parties to consummate and carry out the Agreement to
the fullest extent consistent with applicable law.

III. REPRESENTATIONS AND WARRANTIES OF SELLER

     Seller represents and warrants to Buyer that the following representations
and warranties are correct and complete on the date hereof.

     3.1 Organization. Seller is a corporation duly organized, validly existing,
and prior to the Closing Date will be in good standing, under the laws of
California. Seller is licensed or qualified as a foreign corporation in
California and Nevada. Seller has all requisite corporate power and authority to
own, lease and operate its properties and assets used or held for use in
connection with the operation of the SME Business and to carry on the SME
Business as and where now being conducted.

     3.2 Authority and Enforceability. Seller has full corporate power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby. The execution, delivery and performance by Seller of this
Agreement and the other agreements and documents to be executed and delivered
pursuant to the provisions of this Agreement (the “Operative Documents”) have
been or prior to Closing will be duly authorized by all necessary corporate
action on the part of Seller. This Agreement and the Operative Documents to
which Seller is a party have been, or will be prior to the Closing, duly
executed and delivered by Seller and constitute, or will constitute at the
Closing, the legal, valid and binding obligation of Seller enforceable in
accordance with their respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws from time to
time in effect affecting creditor’s rights generally and by legal and equitable
limitations on the availability of specific remedies (the “Enforceability
Limitations”).

     3.3 Third Party Consents.

          (a) Except as set forth on Schedule 3.3(a), no material consent,
authorization or approval of, and no registration or filing with, any third
parties or any governmental or regulatory body or authority, is required for the
execution, delivery and performance of this

12



--------------------------------------------------------------------------------



 



Agreement and the Operative Documents by Seller and the consummation of the
transactions contemplated hereby and thereby.

          (b) Except as set forth on Schedule 3.3(b), Seller has obtained the
consents from all of its lenders to the extent necessary to transfer title to
the Acquired Assets free and clear of all Liens other than the Permitted Liens,
and has provided copies of such consents to Buyer.

     3.4 No Conflict or Violation. The execution, delivery and performance of
this Agreement and the Operative Documents, the consummation by Seller of the
transactions contemplated hereby and thereby, and the compliance with the terms
hereof and thereof do not and will not (with or without notice, the passage of
time, or both), (a) violate any provision of the Articles of Incorporation of
Seller, (b) violate, conflict with or result in a breach of or constitute a
default under, any term, condition, or provision of any material agreement,
contract, mortgage, lease or other instrument, document or understanding
included in the Acquired Assets to which Seller is a party, by which Seller may
have rights or by which any of the Acquired Assets may be bound, (c) except as
set forth on Schedule 3.4, violate any law, ordinance, code, rule, regulation,
order, judgment, injunction, award or decree of any court, arbitrator,
administrative agency, or governmental body or authority applicable to Seller
and the Acquired Assets (“Applicable Law”), (d) except as set forth on
Schedule 3.4, give any person the right to terminate, modify, accelerate or
otherwise change the existing rights or obligations of any material agreement,
contract, mortgage, lease or other instrument, document or understanding
included in the Acquired Assets to which Seller is a party, by which Seller may
have rights or by which any of the Acquired Assets may be bound, or (e) result
in the creation of any Lien (other than Permitted Liens) on any of the Acquired
Assets.

     3.5 Financial Information. Set forth on Schedule 3.5 is a fixed asset
register of the SME Business, as of October 31, 2004, which has been prepared
from the books and records of Seller.

     3.6 Absence of Certain Changes. Except as set forth on Schedule 3.6, since
October 31, 2004, Seller has not, with respect to the SME Business:

          (a) made or suffered any amendment or termination of any material
agreement, contract, commitment, lease or plan, that would be materially adverse
to the SME Business, or canceled, modified or waived any material debts or
claims material to the SME Business held by it or waived any rights material to
the SME Business;

          (b) sold or in any way transferred or otherwise disposed of any of its
assets or property material to the SME Business except for sales of inventory
and other transfers and dispositions in the ordinary course of business;

          (c) suffered any material casualty, damage, destruction or loss, or
any material interruption in use, of any material assets or properties of the
SME Business, whether or not covered by insurance, or suffered any material
repeated, recurring or prolonged shortage, cessation or interruption of supplies
or utility or other services required to conduct the SME Business;

13



--------------------------------------------------------------------------------



 



          (d) except as set forth in Schedule 3.6(d), suffered any Material
Adverse Effect (as defined in Section 9.10);

          (e) made any change in the rate of compensation, commission, bonus, or
other remuneration payable, or paid or agreed to pay any bonus, extra
compensation, pension, severance, vacation pay, loan or advance, to any Business
Employee other than increases in the ordinary course of business consistent with
past practices;

          (f) changed any of the accounting principles followed by it and
applied to the SME Business or the methods of applying such principles or
revalued any of the Acquired Assets;

          (g) transferred or granted any rights under, or entered into any
settlement regarding the breach or infringement of any Intellectual Property
included in the Acquired Assets, or modified any existing rights with respect
thereto;

          (h) instituted, settled, or agreed to settle any litigation, action,
proceeding, or arbitration related to the Acquired Assets or the SME Business;

          (i) failed to replenish its inventories or supplies included in the
Acquired Assets in a normal and customary manner consistent with Seller’s prior
practices or made any material purchase commitment other than in the ordinary
course of business;

          (j) failed to use commercially reasonable efforts to preserve the SME
Business intact and to conserve the goodwill related thereto in the ordinary
course of business consistent with Seller’s past practices;

          (k) failed to use commercially reasonable efforts to preserve intact,
in the ordinary course of business consistent with Seller’s past practices, the
present business organization of the SME Business, and to keep available the
services of present key employees to the extent necessary to maintain sales,
billings, network operability, and customer service;

          (l) failed to use commercially reasonable efforts to preserve, in the
ordinary course of business consistent with Seller’s past practices, present
relationships with regulators, suppliers, vendors and customers to the extent
necessary to maintain sales, billings, network operability, and customer
service;

          (m) failed to use commercially reasonable efforts to maintain in full
force and effect all Permits required for the operation of the SME Business as
presently conducted in the ordinary course of business consistent with Seller’s
past practices;

          (n) failed to use commercially reasonable efforts to maintain, in the
ordinary course of business consistent with Seller’s past practices, any of the
networks and other properties material to and used or held for use in the SME
Business;

          (o) failed to use commercially reasonable efforts to retrieve and
maintain, in the ordinary course of business consistent with Seller’s past
practices, customer equipment

14



--------------------------------------------------------------------------------



 



located at customer and third party locations after such customer disconnects or
terminates all of the services provided by Seller; and

          (p) except for the execution of this Agreement, entered into any
material transaction involving the SME Business other than in the ordinary
course of business consistent with past practice.

     3.7 Title.

          (a) Seller has good and marketable title to all of the tangible
Acquired Assets free and clear of all Liens of any nature whatsoever, other than
Permitted Liens and those encumbrances set forth on Schedule 3.7(a). As of the
Closing, Seller will convey to Buyer title to the tangible Acquired Assets free
and clear of all Liens other than the Permitted Liens.

          (b) Except as set forth on Schedule 3.7(b), and except for the
Intellectual Property listed on Schedule 3.15(a) but not on Schedule 1.2(l)(i),
the Acquired Assets together with the assets, rights and services available to
Buyer under the Transition Services Agreement in accordance with the terms
thereof, include all the assets, properties, rights and services which are
necessary to conduct the SME Business in substantially the manner as presently
conducted (except to the extent modified by the Transition Services Agreement),
and to perform all of the contracts, leases, agreements, commitments, purchase
orders, work orders, customer orders, and other arrangements of the SME
Business. Except as set forth on Schedule 3.7(b), there are no properties or
assets necessary to conduct the SME Business that are owned by any person other
than Seller which are not either (i) to be leased or licensed to Buyer under
valid, current lease or license agreements included in the Acquired Assets or
(ii) to be leased or made available to Buyer pursuant to the Transition Services
Agreement, in accordance with the terms thereof. Notwithstanding the foregoing,
nothing in this Section 3.7 shall constitute a representation or warranty with
respect to infringement or non-infringement of any Intellectual Property.

     3.8 Condition of Assets. All of the personal property owned or leased by
Seller that is included in the Acquired Assets is in good operating condition
and repair, subject only to ordinary wear and maintenance.

     3.9 Leased Personal Property. Schedule 3.9 contains a correct and complete
list of all leases and other agreements obligating Seller to make annual lease
payments in excess of Ten Thousand Dollars ($10,000) under which Seller leases,
holds or operates any tools, furniture, machinery, equipment, vehicles or other
personal property included in the Acquired Assets that is owned by any other
person. Seller has made available to Buyer true, correct and complete copies of
all such leases and agreements. All of such leases and agreements are included
within the Acquired Assets and are valid, binding, enforceable and in full force
and effect, except for Enforceability Limitations, and there is no payment
default or other material default thereunder and no event has occurred which,
with notice or lapse of time or both, would constitute a material default or
permit termination, modification or acceleration thereunder.

     3.10 Employment/Consulting Matters.

          (a) Schedule 3.10(a) lists the name, date of hire and/or appointment,
location and current annual salary, commissions, allowances or wage rates, along
with any arrangement to

15



--------------------------------------------------------------------------------



 



increase such annual salary, commissions, allowances or wage rates or for
severance or incentive compensation, of (i) each current employee, officer,
director, consultant or independent contractor of Seller and (ii) each other
employee, officer, director, consultant or independent contractor of Seller as
of November 10, 2004 (each an “Employee”), in each case whose employment relates
primarily to the SME Business (each a “Business Employee”) and who is paid at an
annual rate in excess of Thirty Thousand Dollars $30,000 per annum, together
with a statement of the nature of the services rendered.

          (b) Schedule 3.10(b) lists each contract or agreement relating to the
employment or compensation of any Business Employee.

     3.11 Material Contracts.

          (a) Schedule 3.11(a) lists and includes copies of all contracts,
leases, agreements, commitments, purchase orders, work orders, customer orders,
and other arrangements, including all amendments thereto, to which Seller is a
party and which are primarily related to the SME Business, except for (i) those
Customer Contracts (A) which were entered into in the ordinary course of
business and (B) which individually involve annualized revenue of less than
Fifty Thousand Dollars ($50,000) or (ii) those other contracts, leases,
commitments, purchase orders, work orders and agreements (A) which were entered
into in the ordinary course of business and (B) which individually involve an
obligation or liability on the part of Seller in any amount less than Twenty
Five Thousand Dollars ($25,000) (collectively, the “Material Contracts”).

          (b) All of the Material Contracts are valid and binding obligations of
Seller and, except as set forth on Schedule 3.11(b), do not require the consent
of any other party thereto to the sale of the Acquired Assets to Buyer hereunder
to continue to be valid and binding. Except as set forth in Schedule 3.11(b),
(i) none of the payments required to be made to Seller under any of the Customer
Contracts have been prepaid more than thirty (30) days prior to the due date of
such payment thereunder, and (ii) to the knowledge of Seller, there is not any
existing breach or default, or event which, with notice or lapse of time, or
both, would constitute a breach or default under any of the Material Contracts.

          (c) Except as set forth on Schedule 3.11(c), Seller is not a party to
any of the following:

          (i) any indenture, mortgage, note, guaranty, letter of credit,
installment obligation, agreement, or other instrument relating to the borrowing
of money or the guaranteeing of any obligation for the borrowing of money which
in any way encumbers the Acquired Assets;

          (ii) any agreement, contract, or other commitment included within the
Acquired Assets that would limit the ability of Seller (or any manager or
officer thereof) to conduct the SME Business (x) as presently conducted or
(y) as presently being conducted in a new geographic area (other than the fact
that the SME Business is only licensed in the State of California or Nevada) or
in any line of business, or to use or disclose any information in the possession
of Seller related to the SME Business; or

16



--------------------------------------------------------------------------------



 



          (iii) any existing letters of intent or other agreements to which
Seller is bound with respect to the sale of Seller, the SME Business or
substantially all of the assets of the SME Business.

          (d) To the knowledge of Seller, all contracts, leases, agreements and
instruments of Seller included in the Acquired Assets have been performed by
Seller in all material respects with respect those obligations required to be
performed prior to the date hereof.

          (e) Except as set forth on Schedule 3.11(e), all Material Contracts
with the Acquired Customers that are not Customer Contracts primarily related to
the SME Business are terminable by Seller, without liability, upon thirty days
written notice.

     3.12 Clients/Customers.

          (a) Except as set forth on Schedule 3.12(a), to the knowledge of
Seller, no Significant Customer (as defined below) has any intention to, or has
made any indication that it plans to terminate its business relationship with
Seller or to limit or alter its business relationship with Seller in any
materially adverse respect. As used in this Agreement, “Significant Customer”
means the fifty (50) largest Acquired Customers, measured by gross revenue for
the twelve month period ending October 31, 2004.

          (b) Schedule 3.12(b) contains a true and correct list of the
Significant Customers.

     3.13 Tax Returns and Taxes.

          (a) For purposes of this Agreement, the following terms shall have the
following meanings:

          (i) “Tax(es)” means (A) all federal, state, local, foreign and other
net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, alternative minimum, estimated, customs, duties, fees, assessments,
charges or other taxes of any kind whatsoever, together with any interest and
any penalties, additions to tax or additional amounts with respect thereto, (B)
any obligations or liabilities for payment of amounts described in clause
(A) whether as a result of transferee obligations or liabilities, of being a
member of an affiliated, consolidated, combined or unitary group for any period
or otherwise through operation of law and (C) any obligations or liabilities for
the payment of amounts described in clauses (A) or (B) as a result of any tax
sharing, tax indemnity or tax allocation agreement or any other express or
implied agreement to indemnify any other Person.

          (ii) “Tax Return” means any return, declaration, report, statement,
information statement or other document filed or required to be filed with
respect to Taxes, including any claims for refunds of Taxes and any amendments
or supplements of any of the foregoing.

17



--------------------------------------------------------------------------------



 



          (b) Except as set forth on Schedule 3.13, to the extent a breach or
inaccuracy of any of the following could result in a liability of Buyer to any
person, whether as a result of Applicable Law, contract or otherwise, (i) Seller
has filed all Tax Returns it was required to file for periods prior to the
Closing Date (taking into account any extensions) and all such Tax Returns are
true, correct, and complete, (ii) Seller has paid all Taxes that have become due
or payable, and (iii) there are no claims, examinations, proceedings or proposed
deficiencies for any Taxes pending or, to the knowledge of Seller, threatened
against Seller. There are no Taxes of the Seller that form or could form the
basis for Lien, other than a Permitted Lien, on any of the Acquired Assets.

     3.14 Licenses and Permits. Seller owns, holds, possesses or lawfully uses
all material franchises, licenses, permits, orders, certificates, approvals and
other governmental authorizations which are necessary to own or lease and
operate the Acquired Assets and to conduct the SME Business as now conducted by
it (“Permits”). Set forth on Schedule 3.14 is a correct and complete list of the
Permits. Seller has fulfilled and performed in all material respects its
obligations under each of the Permits, and no event has occurred which
constitutes or, after notice or lapse of time or both, would constitute a
material breach or material default under any of the Permits or would permit
revocation or termination of any of the Permits. The Permits are in full force
and effect and are renewable by their terms or in the ordinary course of
business without the need to comply with any special qualification procedures or
to pay any amounts other than routine filing fees.

     3.15 Intellectual Property Rights.

          (a) Schedule 3.15(a) identifies each patent, patent application,
trademark registration and application, material unregistered trademark,
material software program, copyright registration and application and domain
name that is owned by the Seller and that is used by Seller primarily in the SME
Business. With respect to each such item that is listed both on Schedule
1.2(l)(i) and Schedule 3.15(a) (other than unregistered trademarks and software
licensed by Seller from a third party), Seller owns all right, title and
interest in and to such item, free and clear of any Liens other than Permitted
Liens.

          (b) Except as set forth on Schedule 3.15(b), to the knowledge of
Seller, (i) the operation of the SME Business as it is presently conducted by
Seller does not infringe or misappropriate in any material respect any
Intellectual Property of third parties, and (ii) Seller has not received, within
the past 36 months, any charge, complaint, claim, demand or notice alleging any
infringement or misappropriation of Intellectual Property with respect to the
SME Business.

          (c) Except as set forth on Schedule 3.15(c), to the knowledge of
Seller, no third party is currently infringing or misappropriating any of the
Acquired IP. To the knowledge of Seller, (i) none of the Acquired IP is invalid
or unenforceable, and (ii) no third-party has challenged the validity or
enforceability of any Acquired IP. To the knowledge of Seller, no third party
has breached within the past 36 months, or is currently breaching, any material
Intellectual Property license or other agreement related primarily to the
Acquired IP.

18



--------------------------------------------------------------------------------



 



     3.16 No Pending Litigation or Proceedings. Except as set forth on
Schedule 3.16, there is no litigation, arbitration or proceeding pending or, to
the knowledge of Seller, threatened against Seller relating to or adversely
affecting the Acquired Assets, at law or in equity, by or before any court,
arbitrator or governmental or regulatory official, body or authority, nor does
Seller know of any reasonably likely basis for any such litigation, arbitration
or proceeding, the result of which is reasonably likely to have a Material
Adverse Effect. Except as set forth on Schedule 3.16, to the knowledge of
Seller, there is no investigation pending or threatened against Seller relating
to or adversely affecting the Acquired Assets, by or before any court,
arbitrator or governmental or regulatory official, body or authority, nor to the
knowledge of Seller is there any reasonably likely basis for any such
investigation, in each case, the result of which is reasonably likely to have a
Material Adverse Effect. Except as set forth on Schedule 3.16, there are
presently no outstanding judgments, decrees or orders of any court or any
governmental or administrative agency against Seller adversely affecting the
Acquired Assets.

     3.17 Compliance with Laws. Except as set forth on Schedule 3.17, the SME
Business has been conducted in all material respects in compliance with all
Applicable Laws. No notice, citation, summons or order has been assessed and no
investigation or review is to the knowledge of Seller, pending or threatened by
any governmental or other entity with respect to any alleged violation by Seller
of any such laws, statutes, rules, regulations or orders in connection with the
operation of the SME Business.

     3.18 Insurance Coverage. Seller presently maintains adequate liability,
casualty, property loss and other insurance coverage upon its properties with
respect to the conduct of the SME Business. There is no material default with
respect to any provision contained in any such policy, nor has there been any
failure to give any notice or present any claim under any such policy for any
matter related to the SME Business in a timely fashion or in the manner or
detail required by the policy. No notice of cancellation or non-renewal with
respect to any matter related to the SME Business under, any such policy has
been received by Seller.

     3.19 Product Warranties. Except as set forth on Schedule 3.19, Seller has
made no written warranties with respect to the quality or absence of defects of
the products or services of the SME Business which are in force or effect as of
the date of this Agreement.

     3.20 Insider Interests. Except as set forth on Schedule 3.20, no manager or
executive of Seller has any interest in any Acquired Assets, and no such person
has any business relationship with Seller pertaining to the Acquired Assets,
except as such manager or executive.

     3.21 Brokers and Finders. Except for UBS Investment Bank, Seller has not
employed any broker or finder or incurred any liability for any financial
advisory fees, brokerage fees, commissions or finders’ fees, and no broker or
finder has acted directly or indirectly for Seller in connection with this
Agreement or the transactions contemplated herein.

     3.22 Accounts Payable. Except as set forth in Schedule 3.22, Seller has no
material dispute relating to the Acquired Assets with any supplier or vender and
shall not withhold or offset payments to such supplier nor institute or threaten
litigation or take any other extraordinary actions.

19



--------------------------------------------------------------------------------



 



     3.23 Accounts Receivable; Monthly Billed Revenues; Open Credit Disputes.

          (a) Schedule 3.23(a), as updated in accordance with Section 5.6(b),
sets forth a list of all Accounts Receivable along with a range of days elapsed
since the original invoice, as calculated consistent with Seller’s prior
practices.

          (b) All Accounts Receivable arose in the ordinary course of business
in connection with bona fide transactions with Acquired Customers and carriers,
are carried on Seller’s financial statements at values determined in accordance
with Generally Accepted Accounting Principles on the date hereof (“GAAP”).
Schedule 3.23(b), as updated in accordance with Section 5.6(b), sets forth (i) a
detailed list of (A) all outstanding Credit Disputes, (B) the credit amount or
refund amount requested by each Acquired Customer in respect of such Credit
Disputes, and (C) if applicable, the amount agreed to be paid or applied by
Seller in respect of any such Credit Dispute.

          (c) The Monthly Billed Revenues arose in the ordinary course of
business in connection with bona fide transactions with Acquired Customers and
carriers, are determined in accordance with Section 1.8(b) and are carried on
Seller’s financial statements at amounts determined on a good faith basis
consistent with Seller’s books and records and past practices and are
collectible in the aggregate in such amounts subject to the reserves applicable
thereto which have been made in good faith on Seller’s books in accordance with
Seller’s past practices.

     3.24 Seller’s Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, the Company (i) shall be able to pay its debts
as they become due, (ii) shall own property having a fair saleable value greater
than the amounts required to pay its debts (including a reasonable estimate of
the amount of all contingent liabilities) and (iii) will have adequate capital
to carry on its business. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated by
this Agreement with the intent to hinder, delay or defraud either present or
future creditors of the Company.

     3.25 Absence of Regulatory Impairment. In its conduct of the SME Business,
Seller complied in all material respects with (a) the Communications Act of
1934, as amended, (b) the rules, regulations and policies of the Federal
Communications Commission, the California Public Utilities Commission and the
Nevada Public Utilities Commission, (c) any and all Universal Service Fund
obligations, and (d) all other material federal, state, local or municipal laws
or regulations that govern telecommunications service providers and the delivery
of services such as Seller has sold to its SME Business customers. Seller
represents and warrants that it has received no claim or notice of any material
violation of federal, state, local or municipal law, code, regulation, statute,
ordinance or order as concerns services rendered to SME Business customers,
including claim or notice of complaints of “slamming” or “cramming,” and that it
is not aware of any investigation or inquiry pending by any governmental entity
(federal, state, local or municipal) concerning the services it has provided to
SME Business customers. In addition, Seller represents that it has no liability
for payment, to any ILEC, CLEC or RLEC, of reciprocal compensation, carrier
switched access, or “Universal Service” charges, that imposes or could result in
any current or prospective payment obligation for its SME Business customers.

20



--------------------------------------------------------------------------------



 



IV. REPRESENTATIONS AND WARRANTIES OF BUYER

     Buyer represents and warrants to Seller that the following representations
and warranties are correct and complete on the date hereof:

     4.1 Organization. Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of California. Buyer has all
requisite corporate power and authority to own, lease and operate its properties
and assets and to carry out its business as and where now being conducted.

     4.2 Authority and Enforceability. The execution, delivery and performance
by Buyer of this Agreement and the Operative Documents have been duly authorized
by all necessary corporate action on the part of Buyer. This Agreement and the
Operative Documents to which Buyer is a party have been duly executed and
delivered by Buyer and constitute the legal, valid and binding obligation of
Buyer, enforceable in accordance with their respective terms.

     4.3 Third Party Consents. Except as set forth on Schedule 4.3, no material
consent, authorization or approval of, and no registration or filing with, any
third parties or any governmental or regulatory body or authority is required
for the execution, delivery and performance of this Agreement and the Operative
Documents by Buyer and the consummation of the transactions contemplated hereby
and thereby.

     4.4 No Conflict or Violation. The execution, delivery and performance of
this Agreement and Operative Documents, the consummation by Buyer of the
transactions contemplated hereby and thereby, and the compliance with the terms
hereof and thereof by Buyer do not and will not (with or without notice, the
lapse of time, or both) (a) violate any provision of the Articles of
Incorporation or Bylaws of Buyer, (b) violate, conflict with or result in a
breach of or constitute a default under, any term, condition, or provision of
any material agreement, contract, mortgage, lease or other instrument, document
or understanding to which Buyer is a party, by which it may have rights or by
which any of its assets may be bound or affected, or (c) violate any law,
ordinance, code, rule, regulation, order, judgment, injunction, award or decree
of any court, arbitrator, administrative agency or governmental body or
authority applicable to Buyer or its assets.

     4.5 No Pending Litigation or Proceedings. There is not currently in effect,
and no action pending or, to the knowledge of Buyer, threatened the effect of
which could be, any order of any court or other governmental or administrative
authority or arbitrator restraining, enjoining, or otherwise preventing Buyer
from the carrying out of this Agreement or the consummation of the transactions
contemplated by this Agreement.

     4.6 Brokers and Finders. Except for Brown Brothers Harriman & Co., Buyer
has not employed any broker or finder or incurred any liability for any
financial advisory fees, brokerage fees, commissions or finders’ fees, and no
broker or finder has acted directly or indirectly for Buyer in connection with
this Agreement or the transactions contemplated herein.

21



--------------------------------------------------------------------------------



 



     4.7 Availability of Funds. Buyer has funds available to it, or financing
commitments in place as of the date hereof, that are sufficient to pay to Seller
the Purchase Price at Closing and to perform all of Buyer’s obligations pursuant
to, and to consummate the transactions contemplated by, this Agreement.

V. COVENANTS

     5.1 Access to Information.

          (a) Subject to state and federal legal restrictions, from the date of
this Agreement until the Closing, (i) Seller will afford to the officers,
employees, accountants, attorneys and authorized representatives of Buyer
reasonable access to the facilities, properties, books and records and employees
of Seller used or held for use in the SME Business in order that Buyer may have
full opportunity to make such investigation as it shall desire at reasonable
times and upon reasonable notice, and (ii) Seller will use commercially
reasonable efforts to make all of the Material Contracts available to Seller in
an organized, alphabetical and legible form. Subject to state and federal legal
restrictions, Seller will furnish Buyer with such additional financial and
operating data and other information relating to the SME Business, including the
properties, assets, financial condition and prospects of the SME Business,
including accurate data files and product guides for customer billing and
pricing structure, as Buyer may reasonably request from time to time. If this
Agreement is terminated prior to the Closing, upon Seller’s request, all books,
records and other material obtained by Buyer from Seller, including copies
thereof, will be returned by Buyer, and Buyer will not disclose or use any such
information so obtained. Buyer will afford to the officers, employees,
accountants, attorneys and authorized representatives of Seller reasonable
access, at reasonable times and upon reasonable prior notice, to all books,
records and other material related to the SME Business received by Buyer
reasonably necessary for Seller to be able to verify the Closing Invoice
Statement.

          (b) For a period of seven (7) years after the Closing Date, Buyer will
maintain the books and records relating to the SME Business in a manner that
allows Seller to reasonably access information necessary to facilitate the
resolution of any claims made against, or incurred by, Seller for the operation
of the SME Business and the Acquired Assets prior to the Closing and, at
reasonable times and upon reasonable prior notice, will allow Seller reasonable
access to such books and records.

     5.2 Conduct of SME Business.

          (a) Except as otherwise contemplated by this Agreement, during the
period from the date of this Agreement and continuing until the Closing, Seller
agrees to operate the SME Business in the ordinary course and consistent with
past practices (including billings and collections, accounting, the application
of credit policies and procedures and the handling of customer accounts,
disputes with carriers and Credit Disputes with respect to the Acquired Assets)
and to use its commercially reasonable efforts to:

          (i) preserve the SME Business intact and conserve the goodwill related
thereto,

22



--------------------------------------------------------------------------------



 



          (ii) preserve intact the present business organization of the SME
Business, keep available the services of present key employees,

          (iii) preserve present relationships with regulators, suppliers,
vendors and customers; provided that Buyer and Seller acknowledge that disputes
with regulators and vendors concerning the compensation to be received from, or
paid to, carriers, occur in the ordinary course of Seller’s business,

          (iv) maintain in full force and effect all Permits required for the
operation of the SME Business as presently conducted,

          (v) maintain consistent with past practices of Seller, all of the
networks and other properties material to, and used or held for use in, the SME
Business,

          (vi) retrieve and maintain customer equipment located at customer and
third party locations after such customer disconnects or terminates all of the
services provided by Seller, and

          (vii) not knowingly do any act or omit any act or permit any omission
to act which will cause a material breach or default under any of the material
contracts, commitments or obligations included in the Acquired Assets or Assumed
Liabilities.

          (b) During the period from the date of this Agreement to the Closing
Date, without the prior written consent of Buyer, Seller will not engage in any
activity, take any action, or enter into any transaction of the type described
in Section 3.6 (it being understood that the limitation set forth in this
Section 5.2 shall not apply to actions, omissions or circumstances arising,
which are outside of the control of Seller).

     5.3 Consents. Seller will use its commercially reasonable efforts to
obtain, prior to the Closing Date, all consents, authorizations and
registrations specified on Schedule 5.3, and Buyer will use its commercially
reasonable efforts to obtain, prior to the Closing Date, all consents,
authorizations and registrations specified on Schedule 4.3. Notwithstanding
anything else to the contrary in this Agreement, under no circumstances shall
Buyer or Seller be obligated to expend money or other consideration in exchange
for any such consents; provided, however, that this limitation of Buyer’s and
Seller’s obligations hereunder shall be disregarded for purposes of determining
whether the conditions to the obligations of Buyer and Seller at Closing under
Section 6.1(d) and Section 6.2(d) have been satisfied.

     5.4 Best Efforts. Subject to the terms and conditions of this Agreement,
each of the parties shall use its reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary or
desirable to consummate the transactions provided for in this Agreement. Seller
shall cooperate with Buyer to transfer the Acquired Customers to Buyer in any
manner reasonably requested by Buyer and at the expense of Buyer. Seller hereby
consents to Buyer filing UCC-1 financing statements, in a form reasonably
satisfactory to Seller, after the Closing Date giving notice of Buyer’s interest
in the Accounts Receivable.

     5.5 Further Assurances. Seller, after the Closing, without further
consideration but with all reasonable expenses paid by Buyer, shall execute,
acknowledge, and deliver any further

23



--------------------------------------------------------------------------------



 



deeds, assignments, conveyances, and other assurances, documents, and
instruments of transfer, reasonably requested by Buyer, and shall take any other
action consistent with the terms of this Agreement that may reasonably be
requested by Buyer for the purpose of assigning, transferring, granting,
conveying, and confirming the Acquired Assets or any part of the Acquired Assets
to Buyer or to better enable Buyer to complete, perform or discharge any of the
Assumed Liabilities. Each of the parties hereto will cooperate with the other
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence and
confirm the intended purposes of this Agreement. Prior to the Closing Date,
Buyer shall be permitted to designate in writing as Acquired Assets any
contracts that are primarily related to the SME Business but are not Material
Contracts, subject to Seller’s prior written consent (not to be unreasonably
withheld). Seller will use reasonable efforts to identify for Buyer all such
contracts. All such contracts so designated by Buyer and consented to by Seller
shall thereupon by added to Schedule 1.5 and be deemed Acquired Assets hereunder
except with respect to the satisfaction of the conditions to Buyer’s obligation
to consummate the transactions provided for hereby (including the truth and
correctness of any representations and warranties) under Section 6.1.

     5.6 Update Schedules.

          (a) Prior to the Closing, each party shall promptly identify and
disclose to the other party any statement or information contained in any of
such other party’s representations and warranties or the Schedules thereto that
is incomplete or inaccurate; provided, however, that except as provided in
Section 5.6(b), none of such disclosures shall be deemed to modify, amend or
supplement such representations and warranties for the purpose of Articles III
and IV hereof, unless such other party shall have consented thereto in writing.

          (b) Seller shall prepare and deliver to Buyer on the Closing Date an
updated Schedule 3.23(a) and an updated Schedule 3.23(b) setting forth all
Accounts Receivable, Credit Disputes and other matters required to be disclosed
thereon, in each case, as of the most recent practicable date prior to the
Closing Date, which updated Schedule 3.23(a) and Schedule 3.23(b) shall not be
subject to the other provisions of this Section 5.6.

          (c) Subject to Section 5.6(d), Seller shall be entitled to modify and
supplement the Schedules hereto that were initially delivered concurrently with
the execution and delivery of this Agreement with respect to any fact,
circumstance or event that occurs after the date of this Agreement and that is
(or the consequences of which are) or would be required to be set forth on or
described in such Schedules in order to cause the representations and warranties
contained in Article III hereof to be true and correct in all material respects
as of the Closing Date as though made on that date; provided, however, that if
such update of a representation or warranty reflects a Material Adverse Effect
occurring since the date of this Agreement and not resulting from any
transaction expressly consented to in writing by Buyer or contemplated by this
Agreement, Buyer shall be entitled to terminate this Agreement pursuant to
Section 8.1(b), but Seller shall not be in breach of the representation and
warranty provisions of this Agreement, and will have no liability to Buyer
hereunder, as a result of such a breach of the representation and warranty
provisions of this Agreement. If Buyer elects to consummate the Closing
notwithstanding any modified or supplemented disclosure by Seller permitted by
this

24



--------------------------------------------------------------------------------



 



Section 5.6(c), Seller shall not have any liability to Buyer (including any
indemnification obligation under Article VII) with respect to any Losses
incurred by the Buyer in connection with the matter or matters so disclosed.

          (d) Sellers shall not be entitled to cure any breach of any covenant
or agreement set forth in this Agreement or any of the Operative Documents as a
result of any such modification or supplement to the Schedules pursuant to this
Section 5.6. Any modification or supplement to the Schedules pursuant to
Section 5.6(b) shall be disregarded for purposes of determining whether the
condition to the obligations of Buyer at Closing under Section 6.1(a) have been
satisfied.

     5.7 Payments Received; Checks and Drafts.

          (a) Seller and Buyer agree that, on and after the Closing Date, they
will hold and will promptly transfer and deliver to the other, from time to time
as and when received by them, any cash, checks with appropriate endorsements
(using their best efforts not to convert such checks into cash), or other
property that they may receive on or after the Closing Date which properly
belongs to the other party, including any insurance proceeds belonging to the
other party, and will account to the other for all such receipts.

          (b) Seller will honor (whether presented before, on, or after the
Closing) all checks and drafts drawn by it on or prior to the Closing to pay
trade payables and accrued expenses of the SME Business.

     5.8 Employees.

          (a) The parties hereto understand and agree that Buyer shall have no
obligation to hire any Employee; provided, however, that Buyer shall, upon prior
written notice, have reasonable access to and be free to negotiate in good faith
with any Business Employee (other than the Business Employees listed on
Schedule 5.8(a)), and, on or after the Closing Date, until the date that is
ninety (90) days after the Closing Date, (i) hire any Business Employee (other
than the Business Employees listed on Schedule 5.8(a)) or (ii) provide any
incentives to any Business Employee (other than the Business Employees listed on
Schedule 5.8(a)) with bonuses or other compensatory arrangements for periods
before, on or after the Closing Date. Seller shall take commercially reasonable
actions to cooperate with Buyer in connection with Buyer’s efforts to encourage
such Business Employees to accept any reasonable and appropriate offer of
employment with Buyer. Until such time as Buyer has notified Seller in writing
that it does not intend to offer employment to such Business Employees or such
Business Employees have formally declined Buyer’s offer of employment, Seller
agrees not to offer new or additional compensation or benefits to any such
Business Employees in excess of the compensation or benefits provided to such
Business Employees as of the date hereof unless such new or additional
compensation or benefits are offered (x) to such Business Employees in the
ordinary course consistent with Seller’s past practices or (y) to Seller’s
employees generally. Any Business Employee who accepts and commences employment
with Buyer shall be referred to herein as a “Retained Employee.”

25



--------------------------------------------------------------------------------



 



          (b) Nothing in this Agreement shall be deemed to prevent or restrict
in any way the right of Buyer to terminate, reassign, promote or demote any of
the Retained Employees or to change adversely or favorably the title, powers,
duties, responsibilities, functions, locations, salaries, other compensation or
terms or conditions of employment of such Retained Employees.

          (c) The parties understand and agree that Buyer shall not have any
liability for any severance or other termination pay or obligations with respect
to any of the Business Employees (including the Retained Employees) arising from
Seller’s actions at or prior to the Closing Date and Buyer shall not be liable
for any severance or other termination payments required to be made to any
Employee (including any Retained Employee) as a result of the termination or
deemed termination of any such Employee’s employment by Seller in connection
with the consummation of the transactions contemplated by this Agreement. In
addition, Buyer shall not be responsible or liable for any salary, wages,
bonuses, commissions, and any other compensation or benefits, as well as any
actions or causes of action, including claims, unemployment compensation claims
and workers’ compensation claims and claims for race, age, and sex
discrimination and sexual harassment that any Employee (including any Retained
Employee) asserts to the extent attributable to the period of employment with
Seller. Without limiting the generality of the foregoing, Buyer shall not be
liable for any claims made or incurred by the Retained Employees and their
beneficiaries on or prior to the Closing Date under Seller’s employment
arrangements and benefit plans. For the purposes of this Section 5.8(c), a claim
shall be considered incurred when the services giving rise to the claim are
rendered, the event giving rise to the claim occurs, or the expense giving rise
to the claim is otherwise incurred.

          (d) Buyer shall not be responsible or liable for any vacation or sick
leave time accrued by any Business Employee through the Closing Date. Buyer
shall not be responsible for the provision of health plan continuation coverage
in accordance with the requirements of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) (as codified in Section 4980B of the Code and
Sections 601 through 608, inclusive, of ERISA) to any Employee (including any
Retained Employee) and/or any beneficiary thereof who is entitled to elect such
coverage on account of a “qualifying event” (as defined under COBRA) occurring
on or prior to the Closing Date. Buyer will not be responsible for any
notification or liability under the Worker Adjustment and Retraining
Notification Act, as amended, with respect to any event occurring on or prior to
the Closing Date or otherwise in connection with the transactions contemplated
by this Agreement. Neither Seller nor any of its Affiliates will make any
transfer of pension or other Employee Plan assets to Buyer.

          (e) To the extent permitted by Applicable Law, Buyer and Seller shall
provide each other with such employee data or other information as may be
reasonably required to carry out the arrangements described in this Section 5.8.
Seller shall provide Buyer with completed I-9 forms and attachments with respect
to all Retained Employees, except for such Business Employees as Seller
certifies in writing to Buyer are exempt from such requirement.

          (f) Notwithstanding anything else contrary in this Agreement or the
Transition Services Agreement, Seller’s obligations to perform under
Section 5.8(a) shall terminate on the date that is ninety (90) days following
the Closing Date; provided, however, that such limitation shall not alter or
effect Buyer’s remedies for any breach of Section 5.8(a) prior to such date
pursuant to the indemnity and survival provisions set forth in Article VII.

26



--------------------------------------------------------------------------------



 



     5.9 Endorsement Authorization. Effective as of the Closing Date, Seller
appoints Buyer its attorney-in-fact to open all mail relating to the Acquired
Assets addressed to Seller and to endorse in the name of Seller any checks,
drafts, or other instruments received to the extent (and only to the extent)
they include payment of Accounts Receivable. Buyer promptly will send to Seller
all mail and payments not relating to the Acquired Assets, except personal mail
of any Retained Employee.

     5.10 Cooperation in Litigation. If, after the Closing Date, Seller or Buyer
shall require the participation of officers and employees employed by the other
to aid in the defense or settlement of litigation or claims by third parties,
and so long as there exists no conflict of interest between the parties, Seller
and Buyer shall use their reasonable best efforts to make such officers and
employees available to participate in such defense, provided that the party
requiring the participation of such officers or employees shall pay all
reasonable out-of-pocket costs, charges and expenses arising from such
participation.

     5.11 Cooperation in Tax Matters. Seller and Buyer shall provide each other
with such cooperation and information as either of them reasonably may request
of the other in filing any Tax Return, amended Tax Return or claim for refund,
determining a liability for Taxes or a right to a refund of Taxes or in
conducting any audit or other proceeding in respect of Taxes, in each case, to
the extent relating to the Acquired Assets or the SME Business, including using
best efforts to make officers and employees available for such purposes,
provided that the party requiring the participation of such officers or
employees shall pay all reasonable out-of-pocket costs, charges and expenses
arising from such participation.

     5.12 Exclusivity. Seller grants to Buyer the exclusive right to acquire the
SME Business and the Acquired Assets unless and until this Agreement is validly
terminated as provided in Section 8.1. From the date of this Agreement until the
earlier to occur of the Closing Date and the valid termination of this Agreement
as provided in Section 8.1, Seller shall not, and shall cause its stockholders,
directors, employees, managers and affiliates to not, (a) solicit, initiate,
encourage, seek, negotiate, discuss or accept (or enter into any agreement with
respect to) any proposal or offer to invest in, acquire or purchase (directly or
indirectly, by way of merger, consolidation, stock purchase, asset purchase or
otherwise) (i) substantially all of the assets of the Seller that do not
constitute the Acquired Assets (the “Non-SME Assets”) (a “Non-SME Asset Sale”),
(ii) a majority of, or all of, the outstanding capital stock of Seller (a
“Controlling Stock Sale”), or (iii) any of the Acquired Assets or
(b) participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any person to do or seek any of the
foregoing. In the event that Seller receives an unsolicited offer from a third
party for a Non-SME Asset Sale or a Controlling Stock Sale (an “Acquisition
Proposal”), Seller will promptly notify Buyer in writing of the identity of the
proposed acquiror and the material terms (including price) in the Acquisition
Proposal. Notwithstanding anything to the contrary, the board of directors of
Seller may, in response to a bona fide unsolicited Acquisition Proposal from a
third party that does not otherwise result from a breach of this Agreement, (x)
(i) furnish information with respect to Seller to the person making such
Acquisition Proposal and its representatives (including providing to such person
a copy of this Agreement and the Transition Services Agreement), and
(ii) participate in discussions or negotiations with the person making such
Acquisition Proposal and its representatives regarding such Acquisition Proposal
and (y)(i)

27



--------------------------------------------------------------------------------



 



furnish information with respect to Seller to any other person and its
representatives (including providing to such person a copy of this Agreement and
the Transition Services Agreement), (ii) solicit, initiate, encourage or seek a
proposal or offer for a Non-SME Asset Sale or a Controlling Stock Sale from any
other person and (iii) participate in discussions or negotiations with any other
person and its representatives regarding an Acquisition Proposal; provided that,
(A) Seller’s Board of Directors (“Seller’s Board”), by a majority vote,
determines in its good faith judgment, after consultation with its outside legal
counsel, that such actions are required by its fiduciary duties under Applicable
Law and (B) Seller’s Board, by a majority vote, reasonably determines in good
faith that the provision of information to such persons and/or such discussions
or negotiations could result in a Qualifying Proposal (as defined below); and
provided further that Seller receives from any such persons referenced in
clauses (x) and (y) an executed confidentiality agreement in reasonably
customary form. Notwithstanding anything to the contrary, Seller may enter into
a binding agreement with a third party with respect to an Acquisition Proposal
if such Acquisition Proposal constitutes a Qualifying Proposal. The term
“Qualifying Proposal” means an Acquisition Proposal (a) that includes as an
express provision thereof (i) a covenant providing for the assumption of
Seller’s obligations hereunder and under the Transition Services Agreement by
any successor to Seller in any transaction in which Seller does not survive,
(ii) a covenant providing for the assumption of Seller’s obligations under the
Transition Services Agreement by any successor to or acquiror of substantially
all of the Non-SME Assets, and (iii) a covenant by the acquiring person and, to
the extent the Seller’s Board reasonably determines in good faith that such
acquiring person is insufficiently capitalized, any parent entity of such
acquiring person that the Seller’s Board reasonably determines in good faith is
sufficiently capitalized, in any Non-SME Asset Sale or Controlling Stock Sale to
cause Seller or its successor, as applicable, to honor the obligations of Seller
hereunder and under the Transition Services Agreement and (b) in which any
successor to Seller, any successor to substantially all of the Non-SME Assets,
or Seller, as the case may be, will in the good faith reasonable judgment of the
board of directors, have sufficient financial resources to perform, and the
capability to perform with a level of service commensurate with the level of
service to be provided by Seller under the Transition Services Agreement.

     5.13 Public Announcements. No party shall issue any press release or public
announcement relating to the subject matter of this Agreement without the prior
written approval of the other party; provided, however, that any party may make
any public disclosure it believes in good faith is required by Applicable Law,
regulation or stock market rule (in which case the disclosing party shall use
reasonable efforts to consult the other party and provide such party with a copy
of the proposed disclosure prior to making the disclosure).

     5.14 Expenses of Transfer. All transfer, documentary, sales, use,
value-added and other similar Taxes assessed upon or with respect to the sale,
assignment, transfer, conveyance and delivery of the Acquired Assets, and any
recording or filing fees with respect thereto (collectively, “Transfer
Expenses”) shall be borne equally by Seller and Buyer; provided, however, that
notwithstanding anything in this Agreement to the contrary, in no event shall
Buyer be responsible for more than $150,000 of Transfer Expenses. For the sake
of clarity, such Taxes included within the Transfer Expenses shall not include
any income Taxes.

     5.15 Non-Competition; Non-Solicitation.

28



--------------------------------------------------------------------------------



 



          (a) Seller agrees that, for a period commencing on the Closing Date
and terminating three years after the Closing Date, it will not, directly or
indirectly,

          (i) engage in any Competing Business (as defined in Section 9.10)
anywhere in the States of California and Nevada;

          (ii) solicit or encourage any Acquired Customers, or suppliers or
vendors of the SME Business, to terminate or adversely alter in any material
respect any relationship such Acquired Customer, supplier or vendor, as
applicable, may have with Buyer or any of its successors; or

          (iii) solicit, offer employment to or employ any existing or future
employee of Buyer or its successor (including the Retained Employees); provided,
however, that Seller may solicit such employees through general, public
solicitation for new employees for Seller’s business.

          (b) Notwithstanding Section 5.15(a), (i) Seller will not be prohibited
from selling or providing any services to (A) other direct providers of
telecommunications and telecommunications-related services, including CLECs,
VARs or resellers, IXCs, ISPs, ESPs, ASPs and paging companies, (B) Seller, or
(C) Seller’s Affiliates (other than any person or entity that is not a
stockholder of the Company as of the date hereof, but who after the date hereof
becomes a stockholder owning greater than five percent (5%) of the outstanding
equity securities of the Company), and Seller’s directors, officers and
employees and the persons identified on Schedule 5.15(b), (iii) the acquisition
(by asset purchase, stock purchase, merger, consolidation or otherwise) by
Seller of the stock, business or assets of any person that at the time of such
acquisition is engaged in the Competing Business, and the continuation of such
Competing Business following such acquisition, will not be prohibited hereunder
if the portion of the revenues of such person and its subsidiaries on a
consolidated basis for the fiscal year ending prior to the date of such
acquisition that are attributable to the Competing Business by such person and
its subsidiaries account for less than twenty percent (20%) of the revenues of
such person and its subsidiaries on a consolidated basis for such fiscal year
and (iv) the acquisition of the stock, business or assets of Seller (by asset
purchase, stock purchase, merger, consolidation or otherwise) by any person who
is not a current affiliate of Seller will not be prohibited hereunder.

          (c) Nothing in this Section 5.15 will restrict or prevent Seller from
maintaining or undertaking passive investments in any person primarily engaged
in the Competing Business so long as the aggregate interest represented by such
investments does not exceed five percent (5%) of any class of the outstanding
debt or equity securities of any such person.

          (d) Buyer agrees that, for a period commencing on the date hereof and
terminating three years after the Closing Date, except as set forth in
Section 5.8(a), it will not, directly or indirectly solicit, offer employment to
or employ any existing or future employee of Seller or its successor; provided,
however, that Seller may solicit such employees through general, public
solicitation for new employees for Seller’s business.

29



--------------------------------------------------------------------------------



 



     5.16 Seller’s Accounts Receivable. Buyer shall use commercially reasonable
efforts to bill and collect all of Seller’s Accounts Receivable in accordance
with Applicable Law prior to one hundred and eighty days (180) after the Closing
Date. The parties hereto agree that (a) outsourcing such function to a
collection firm of national or regional recognition shall not be deemed to be
inconsistent with such commercially reasonable efforts standard or Seller’s
obligations under this Section 5.16 and (b) the term “commercially reasonable
efforts,” shall mean, for purposes of this Section 5.16, at least those efforts
that Buyer customarily undertakes in accordance with its policies and procedures
for the billing and collection of accounts receivable in the ordinary course of
its business consistent with its past practices as of the Closing.

     5.17 Regulatory Applications. As soon as reasonably practicable after the
date hereof, Buyer and Seller shall each make, or jointly make, as the case may
require, any and all filings required to be made by the Federal Communications
Commission and any state regulatory agency having regulatory authority over the
SME Business, and shall provide such customer notices as may be required by
those agencies, in order to obtain approval of the transactions contemplated
herein and as otherwise may be required by such agencies in connection with
those transactions.

     5.18 Excluded Names. As promptly as practicable following the Closing, but
in no event later than 30 days after the Closing Date, Buyer will stop using any
trademark, service mark, brand name, certification mark, trade name, service
name, corporate name, domain name, logo or other indication of source or origin
owned by Seller or any of its Affiliates and not included within Acquired
Intellectual Property (collectively “Excluded Names”) by removing, permanently
obliterating or covering all Excluded Names that appear on any Acquired Asset,
including labels and badges on all equipment on the premises of Acquired
Customers and any Excluded Names that appear on trucks and other equipment
included within the Acquired Assets. Without limiting the foregoing, in no event
will Buyer use or display any Excluded Name in any way (i) other than in the
same manner used by Seller in the SME Business immediately prior to Closing,
(ii) in connection with products or services not conforming to the same standard
of quality that existed for the products and services of the SME Business prior
to Closing, or (iii) that would detract from or impair the goodwill associated
with such Excluded Names. Notwithstanding the foregoing, Buyer shall continue to
use Seller’s name for invoicing and collecting the Accounts Receivable for
180 days after the Closing. Buyer will not, and will cause its Affiliates not
to, use any Excluded Name, and neither Buyer nor any of its Affiliates is
granted any right hereunder to use any Excluded Name except as expressly
permitted pursuant to this Section 5.18.

     5.19 In Flight Customer Orders. At the Closing, Seller will deliver to
Buyer a list as of the close of business on the date immediately prior to the
Closing Date describing with reasonable specificity (including the customer name
and the applicable products and services) any sales of products and services to
Acquired Customers booked by Seller prior to the Closing Date as to which Seller
has not yet begun to provide such products or services to the Acquired Customer
(“In-Flight Orders”), together with information with respect to any Promotional
Credits issued to such Acquired Customers in connection with such In-Flight
Orders.

30



--------------------------------------------------------------------------------



 



     5.20 Maintenance and Delivery of Certain Inventory. At the Closing, Seller
shall convey to Buyer as part of the Acquired Assets, an inventory of customer
premises equipment for use in the SME Business sufficient to fulfill In-Flight
Orders for a period of 21 days following the Closing Date.

VI. CONDITIONS TO CLOSING

     6.1 Conditions to Obligations of Buyer at Closing. The obligations of Buyer
to consummate the transactions provided for by this Agreement are subject, in
the discretion of Buyer to waive such condition, to the satisfaction at or prior
to the Closing of each of the following conditions:

          (a) Representations and Warranties.

          (i) The representations and warranties of Seller set forth in
Article III (other than the representations and warranties identified in
Section 6.1(a)(ii) and (iii)) of this Agreement (A) that are not qualified as to
“materiality” shall be true and correct in all material respects as of the
Closing Date as if made on the Closing Date, (B) that are qualified as to
materiality shall be true and correct in all respects as of the Closing Date as
if made on the Closing Date, except, in either (A) or (B), to the extent such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct in all material
respects or true and correct in all respects, as the case may be, as of that
date.

          (ii) The representations and warranties set forth in Sections 3.10,
3.13, 3.14, 3.18, 3.19, 3.23 and 3.25 shall be true and correct as of the
Closing Date, with only such exceptions as, individually or in the aggregate,
have not had a Material Adverse Effect, except to the extent such
representations and warranties are made as of a specified date, in which case
such representations and warranties need be true and correct as of such
specified date, with only such exceptions as, individually or in the aggregate,
have not had a Material Adverse Effect.

          (iii) The representations and warranties set forth in Sections 3.6
(other than Sections 3.6(c), (g) and (i)), 3.11(a), (b) and (c)(ii), 3.15, 3.16
and 3.17 shall be true and correct as of the Closing Date, with only such
exceptions as, individually or in the aggregate, have not materially adversely
impacted the Acquired Assets or Seller’s ability to perform its obligations
under the Transition Services Agreement in accordance with its terms, taking
into account Seller’s right and ability to cure any breaches or defaults
thereunder.

          (b) Covenants. Seller shall have performed and complied with, in all
material respects, all agreements and covenants required by this Agreement to be
performed by it prior to or at the Closing Date.

          (c) Material Adverse Effect. Since the date of this Agreement, there
shall not have occurred and be continuing any Material Adverse Effect.

31



--------------------------------------------------------------------------------



 



          (d) Consents. All consents, authorizations, assignments,
registrations, and waivers from third parties and governmental agencies
specified in Schedule 6.1(d) shall have been obtained, and such consents shall
be in full force and effect as of the Closing Date.

          (e) Seller’s Certificates. The Chief Financial Officer of Seller will
have executed and delivered to Buyer a certificate to the effect that each of
the conditions specified in Sections 6.1(a) – (d) is satisfied in all respects.
The Secretary of Seller will have executed and delivered to Buyer a certificate
certifying as to the incumbency of the officers of Seller authorized to close
the transactions contemplated by this Agreement, and Seller will have delivered
a certified copy of the appropriate proceedings of the Board of Directors of
Seller authorizing and approving this Agreement and the transactions and
documents contemplated hereby.

          (f) Assignment and Bill of Sale. Seller shall have executed and
delivered to Buyer an appropriately executed assignment and bill of sale.

          (g) No Injunction. There will not be in effect at the Closing, any
order of any court or other governmental or administrative authority
restraining, enjoining, or otherwise preventing Buyer from the carrying out of
this Agreement or the consummation of the material transactions contemplated by
this Agreement.

     6.2 Conditions to Obligations of Seller at Closing. The obligations of
Seller to consummate the transactions provided for by this Agreement are
subject, in the discretion of Seller to waive such condition, to the
satisfaction at or prior to the Closing Date of the following conditions:

          (a) Representations and Warranties. The representations and warranties
of Buyer set forth in Article IV of this Agreement (i) that are not qualified as
to “materiality” shall be true and correct in all material respects as of the
Closing Date as if made on the Closing Date, (ii) that are qualified as to
materiality shall be true and correct in all respects as of the Closing Date as
if made on the Closing Date, except, in either (i) or (ii), to the extent such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct in all material
respects or true and correct in all respects, as the case may be, as of that
date.

          (b) Covenants. Buyer shall have performed and complied with, in all
material respects, all agreements and covenants required by this Agreement to be
performed by it prior to or at the Closing Date.

          (c) Buyer’s Certificates. The President or a Vice President of Buyer
will have executed and delivered to Seller a certificate to the effect that each
of the conditions specified in Sections 6.2(a), (b) and (d) are satisfied in all
respects. The Secretary of Buyer will have executed and delivered to Seller a
certificate certifying as to the incumbency of the officers of Buyer authorized
to close the transactions contemplated by this Agreement, and Buyer will have
delivered a certified copy of the appropriate proceedings of the Board of
Directors of Buyer authorizing and approving this Agreement and the transactions
and documents contemplated hereby.

32



--------------------------------------------------------------------------------



 



          (d) Consents. All consents, authorizations, assignments, registrations
and waivers from third parties and governmental agencies specified in
Schedule 6.2(d) shall have been obtained, and such consents shall be in full
force and effect as of the Closing Date.

          (e) Assumption Agreement. Buyer shall have executed and delivered to
Seller the assumption agreement related to the Assumed Liabilities.

          (f) No Injunction. There will not be in effect at the Closing, any
order of any court or other governmental or administrative authority
restraining, enjoining, or otherwise preventing Seller from the carrying out of
this Agreement or the consummation of the material transactions contemplated by
this Agreement.

VII. INDEMNIFICATION

     7.1 Indemnification By Seller.

          (a) Subject to the limitations set forth in this Article VII, after
the Closing, Seller shall indemnify, defend and hold harmless Buyer, its
successors and assigns, and its officers, directors, employees, agents and
affiliates (“Buyer’s Indemnified Persons”) from and against any and all losses,
liabilities, claims, obligations, damages, deficiencies, actions, judgments,
regulatory, legislative or judicial proceedings or investigations, assessments,
levies, fines, penalties, costs and Legal Expenses (as defined in Section 9.10)
(collectively, “Losses”) incurred by them arising out of, based upon or
resulting from the following:

          (i) any misrepresentation in or breach of any representation or
warranty or nonfulfillment of any covenant, agreement or other obligation of
Seller set forth in this Agreement or in any Operative Document delivered to
Buyer pursuant to the provisions of this Agreement, including the Transition
Services Agreement;

          (ii) any Excluded Liability;

          (iii) any claims by parties other than any Buyer’s Indemnified Persons
to the extent caused by acts or omissions of Seller on or prior to the Closing
Date, including claims for Losses which arise or arose out of Seller’s operation
of the SME Business or by virtue of Seller’s ownership of the SME Business prior
to the Closing;

          (iv) any claims which arise out of (A) the entry of any decree,
judgment or order adjudicating Seller as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization of Seller under any bankruptcy
or similar law, or (B) entry of a decree, order or judgment appointing a
receiver, liquidator, trustee or assignee in bankruptcy or insolvency for Seller
or for the winding up or liquidation of its affairs;

          (v) any claims which arise out of (A) the institution by Seller of
proceedings to be adjudicated a voluntary bankrupt, or consent by Seller to the
filing of a bankruptcy proceeding against it, (B) Seller filing a petition or
answer or consent seeking reorganization under any bankruptcy or similar law or
statute, or consenting to the filing of any such petition, or consenting to the
appointment of a custodian, receiver, liquidator,

33



--------------------------------------------------------------------------------



 



trustee, or assignee in bankruptcy or insolvency of it or any substantial part
of its assets or property, or (C) Seller making a general assignment for the
benefit of creditors, or admission in writing of its inability to pay its debts
as they become due;

          (vi) any Seller’s Taxes; and

          (vii) any amount owed by Seller under Section 5.14.

          (b) Notwithstanding Section 7.1(a), the obligations of Seller pursuant
to Section 7.1(a)(i) will: (i) not apply until, and then only to the extent
that, the aggregate amount of all Losses incurred by all Buyer’s Indemnified
Persons exceeds Two Hundred Fifty Thousand Dollars ($250,000) (the “Basket”),
and (ii) be limited to, and will not exceed, Five Million Dollars ($5,000,000)
(the “Cap”). In addition, the obligations of Seller pursuant to
Section 7.1(a)(i) will not apply to any Losses arising out of, based upon or
resulting from a breach by Seller of any representation or warranty to the
extent that facts, events or circumstances giving rise to such breach are
specifically taken into account by Seller and Buyer (or the Neutral Arbitrator,
as the case may be) in the process of determining Monthly Billed Revenue on the
Final Closing Invoice Statement, but only if there has been an adjustment to the
Purchase Price pursuant to Section 1.8.

7.2 Indemnification by Buyer.

          (a) Subject to the limitations set forth in this Article VII, after
the Closing, Buyer shall indemnify, defend and hold harmless Seller, its
successors and assigns, and its officers, directors, employees, agents and
affiliates (“Seller’s Indemnified Persons”) from and against any and all Losses
incurred by them arising out of, based upon or resulting from the following:

          (i) any misrepresentation in or breach of any representation or
warranty or nonfulfillment of any covenant, agreement or other obligation of
Buyer set forth in this Agreement or in any Operative Document delivered to
Seller pursuant to the provisions of this Agreement, including the Transition
Services Agreement;

          (ii) any Assumed Liability;

          (iii) any claims by parties other than any Seller’s Indemnified
Persons to the extent caused by the acts or omissions of Buyer after the Closing
Date, including claims for Losses which arise out of Buyer’s operation of the
SME Business or Buyer’s use or ownership of the Acquired Assets after the
Closing;

          (iv) any amount owed by Buyer under Section 5.14; and

          (v) Buyer’s provision of or failure to provide local exchange and
other services under Sections 2.3(b), (c) and (d).

          (b) Notwithstanding Section 7.2(a), the obligations of Buyer pursuant
to Section 7.2(a)(i) will: (i) not apply until, and then only to the extent
that, the aggregate amount of

34



--------------------------------------------------------------------------------



 



all Losses incurred by all Seller’s Indemnified Persons exceeds the Basket; and
(ii) be limited to, and will not exceed, the Cap.

     7.3 Indemnification and Liability for the Payment of Certain Taxes.
Notwithstanding any other provision herein, all ad valorem and similar Tax
obligations levied with respect to the Acquired Assets for a taxable period that
includes (but does not end on) the Closing Date shall be apportioned between
Seller and Buyer as of the Closing Date based on the number of days of such
taxable period included in the period through and including the Closing Date
(“Pre-Closing Tax Period”) and the number of days of such taxable period
included in the period commencing on the day after the Closing Date
(“Post-Closing Tax Period”). Seller shall be liable for the proportionate amount
of such Taxes that is attributable to the Pre-Closing Tax Period, and Buyer
shall be liable for the proportionate amount of such Taxes that is attributable
to the Post-Closing Tax Period; provided, however, that notwithstanding in this
Agreement to the contrary, in no event shall Buyer be responsible for more than
$75,000 of Taxes pursuant to this Section 7.3. Buyer and Seller each covenant to
timely file such Tax Returns as either may be required to file with respect to
such Taxes, and within a reasonable period, Seller and Buyer shall present a
statement to the other setting forth the amount of reimbursement to which each
is entitled under this Section 7.3, together with such supporting evidence as is
reasonably necessary to calculate the proration amount. The proration amount
shall be paid by the party owing it to the other party within ten (l0) days
after delivery of such statement. Any payment required under this Section 7.3
and not made within ten (10) days after delivery of the statement shall bear
interest at the rate per annum determined, from time to time, under the
provisions of Section 6621(a)(2) of the Code for each day until paid.

     7.4 Defense of Claims. If any legal proceedings shall be instituted or any
claim is asserted by any third party in respect of which any party hereto may
have an obligation to indemnify the other party, the party asserting such right
to indemnity (the “Indemnified Party”) shall give the party from whom indemnity
is sought (the “Indemnifying Party”) written notice thereof within thirty
(30) days after the institution or assertion of such legal proceeding or claim,
but any failure to so notify the Indemnifying Party shall not relieve it from
any liability that it may have to the Indemnified Party other than to the extent
the Indemnifying Party is prejudiced thereby. The Indemnifying Party shall have
the right to control, at its option and expense, the defense (with counsel of
its choosing), negotiation or settlement of any such claim or proceeding,
provided that the Indemnifying Party admits in writing it’s liable to the
Indemnified Party hereunder with respect to the full amount of Losses with
respect to such proceeding or claim (and in such event the Indemnified Party
will fully cooperate as reasonably requested by the Indemnifying Party in the
defense or settlement of such matter); provided, however, that:

          (a) the Indemnified Party shall be entitled to participate in the
defense of such claim and to employ counsel at its own expense to assist in the
handling of such claim; except that the employment of such counsel shall be at
the expense of the Indemnifying Party if the Indemnifying Party determines after
consultation with its outside legal counsel that defense of the Indemnified
Party by counsel to the Indemnifying Party is not appropriate in light of
conflicts of interest or other similar circumstances;

35



--------------------------------------------------------------------------------



 



          (b) the Indemnifying Party shall obtain the prior written approval of
the Indemnified Party before entering into any settlement of such claim or
ceasing to defend against such claim (with such approval not to be unreasonably
withheld, conditioned or delayed);

          (c) the Indemnifying Party shall not consent to the entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by each claimant or plaintiff to each Indemnified Party
of a release from all liability in respect of such claim; and

          (d) the Indemnifying Party shall not be entitled to control (but shall
be entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement of any claim to which the Indemnified Party is entitled to
indemnification under Sections 7.1 or 7.2 to the extent (and only to the extent)
such claim seeks an order, injunction, non-monetary or other equitable relief
against the Indemnified Party which, if successful, could materially adversely
interfere with the business, operations, assets, condition (financial or
otherwise) or prospects of the Indemnified Party, in each case taken as a whole.

After written notice by the Indemnifying Party to the Indemnified Party of its
election to assume control of the defense of any such action, the Indemnifying
Party shall not be liable to such Indemnified Party hereunder for any Legal
Expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof; provided, however, that the Indemnifying Party shall be liable
for such Legal Expenses if the Indemnified Party reasonably determines in good
faith that conflicts of interest exist that require the Indemnified Party to be
represented by its own counsel. If the Indemnifying Party does not assume
control of the defense of such claim as provided in this Section 7.4, the
Indemnified Party shall have the right to defend such claim in such manner as it
may deem appropriate at the cost and expense of the Indemnifying Party, and the
Indemnifying Party will promptly reimburse the Indemnified Party therefore in
accordance with this Section 7.4. The reimbursement of fees, costs and expenses
required by this Section 7.4 shall be made by periodic payments during the
course of the investigations or defense, as and when bills are received or
expenses incurred.

     7.5 Survival of Representations and Warranties. The representations and
warranties of each party contained in this Agreement shall survive the Closing
Date for a period of twelve (12) months, except for the representation and
warranty contained in the first sentence of Section 3.7 (Title), which shall
survive indefinitely, and the representations and warranties contained in
Section 3.13 (Tax Returns and Taxes), which shall survive for sixty (60) days
longer than any applicable statute of limitations. Notwithstanding anything to
the contrary, no claim may be made under this Article VII with respect to any
representations or warranties made or given in this Agreement or in any
Operative Document after the expiration of the applicable survival period set
forth in this Section 7.5.

     7.6 Right of Setoff. In the event Buyer incurs any Losses for which it is
entitled to indemnification pursuant to Section 7.2 above, Buyer may offset such
Losses against any amounts payable to Seller as Seller’s Accounts Receivable
pursuant to Section 1.9 in accordance with the following procedures:

36



--------------------------------------------------------------------------------



 



          (a) Buyer shall deposit the amount of such Losses up to the amount
payable to Seller as Seller’s Accounts Receivable (the “Offset Amount”) into a
joint account established jointly by Buyer and Seller, from which account no
withdrawal shall be made except solely upon the signatures of an authorized
officer of each of Buyer and Seller (the “Joint Account”).

          (b) Simultaneously with the deposit of the Offset Amount into the
Joint Account, Buyer shall provide Seller with written notice thereof and a
reasonably detailed description of the factual and legal basis for such claim of
offset (the “Offset Notice”).

          (c) If Seller agrees with Buyer’s basis and calculation of the Offset
Amount, Seller and Buyer shall each cause an authorized officer to execute the
necessary and appropriate instrument(s) to effectuate payment of the Offset
Amount (and any interest accrued thereon) to Buyer. If Seller disagrees with
Buyer’s basis or calculation of the Offset Amount (in whole or in part), and
Seller and Buyer cannot reach agreement on the appropriate amount of offset
within thirty (30) days after Seller’s receipt of the Offset Notice, the dispute
shall be resolved in accordance with Section 9.2.

          (d) Upon entry of a final and binding award pursuant to Section 9.2
resolving any dispute over the Offset Amount, Buyer and Seller shall each cause
an authorized officer to execute the necessary and appropriate instrument(s) to
effectuate payment of the Offset Amount (or portions thereof), together with any
interest accrued thereon (divided pro-rata based on each party’s respective
share of the Offset Amount) to either or both of Seller and Buyer consistent
with such final resolution, within five (5) days after the entry of such final
binding award or resolution.

     7.7 Exclusive Remedies. Except in the case of specific performance and
other non-monetary equitable remedies as set forth in Section 9.1 and for any
other remedies available to the parties pursuant to the Transition Services
Agreement (but only with respect to disputes under the Transition Services
Agreement) and under Sections 1.8 and 1.9 hereof, following the Closing the
remedies provided in this Article VII will be the sole and exclusive remedies of
the parties hereto for all disputes arising out of or relating to this Agreement
or any Operative Document, and will supersede and replace all other remedies
that any of the parties may have under any law with respect to such disputes.

7.8 Limitations on Indemnity Claims.

          (a) NEITHER BUYER NOR SELLER WILL BE LIABLE UNDER THIS ARTICLE VII IN
RESPECT OF ANY CLAIM OR LOSSES IN RESPECT OF INCIDENTAL, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING CONSEQUENTIAL DAMAGES RESULTING
FROM BUSINESS INTERRUPTION OR LOST PROFITS.

          (b) The obligations of Buyer and Seller to provide indemnification
under this Article VII will be terminated, modified or abated as appropriate to
the extent the underlying claim (i) would not have arisen but for a voluntary
act that is carried out at the express written request of, or with the express
written approval, concurrence of or with the knowing assistance of the party
seeking indemnification, or (ii) is based, in whole or in part, on the bad faith
or

37



--------------------------------------------------------------------------------



 



willful misconduct of the party seeking indemnification. For purposes of this
Section 7.8, “voluntary” means an act other than any act which is required to be
taken by law or which, if taken, would constitute prudent business practice.

          (c) The amount of any indemnification payable under this Article VII
will be net of the amount of any insurance proceeds actually received to such
party under any policies of insurance covering the Loss giving rise to the
claim. The party seeking indemnification will use commercially reasonable
efforts to collect any such insurance and will account therefor to the party
from whom indemnification is sought. If, at any time subsequent to the party
seeking indemnification receiving an indemnity payment for a claim under this
Article VII, such party receives payment in respect of the Losses underlying
such claim through recovery, settlement or otherwise under or pursuant to any
insurance coverage, or pursuant to any claim, recovery, settlement or payment by
or against third party, the amount of such payment, less any expenses incurred
to obtain such payment, will promptly be remitted to the party from whom
indemnification was obtained.

VIII. TERMINATION

     8.1 Termination. This Agreement may be terminated at any time prior to
Closing:

          (a) by mutual consent of Buyer and Seller;

          (b) by either Buyer or Seller if there has been a material breach of
any (i) representation or warranty set forth in this Agreement that with the
passage of time would result in the failure of a condition to Closing under the
applicable standard in Section 6.1(a) or 6.2(a), or (ii) covenant or agreement
set forth in this Agreement, in either case on the part of the other party and
such other party is unable to cure such breach within thirty (30) days after its
receipt of notice thereof, or by Buyer in the event Seller supplements the
Schedules pursuant to Section 5.6 and such supplement reflects a Material
Adverse Effect occurring at any time since the date of this Agreement; provided
the party seeking to terminate this Agreement is not itself in material breach
of this Agreement;

          (c) by Buyer or Seller if the Closing shall not have occurred by
June 30, 2005 by reason of the material failure of any of the conditions
specified in Sections 6.1 or 6.2; provided that the party seeking to terminate
this Agreement is not itself in material breach of this Agreement;

          (d) by either Buyer or Seller if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued an order, decree or ruling or taken any other action, in each case
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable;

          (e) by Seller if Buyer does not deposit with Seller prior to the close
of business on December 22, 2004 an additional One Million Dollars ($1,000,000)
to be held as a part of the Earnest Money Deposit to the extent required
pursuant to Section 1.11;

38



--------------------------------------------------------------------------------



 



          (f) by Seller if, prior to the close of business on January 6, 2005,
Buyer has not either (i) notified Seller in writing of its waiver of the
condition to Closing set forth in Item 4 of Schedule 6.1(d) or (ii) deposited
with Seller an additional Two Million Five Hundred Thousand Dollars ($2,500,000)
to be held by Seller as a part of the Earnest Money Deposit pursuant to
Section 1.11; or

          (g) by Seller at any time after the close of business on January 28,
2005, provided that Buyer has not notified Seller in writing of its waiver of
the condition to closing set forth in Item 4 of Schedule 6.1(d) prior to
Seller’s written notice of termination pursuant to this Section 8.1(g).

     8.2 Effect of Termination. In the event of termination of this Agreement by
either Seller or Buyer, as provided above, this Agreement shall forthwith
terminate and there shall be no liability on the part of either Seller or Buyer
or Seller’s or Buyer’s officers or directors, except for liabilities arising
from a material breach by a party hereto of any of its representations,
warranties, covenants or agreements set forth in this Agreement prior to such
termination; provided, however, that the obligations of the parties set forth in
Section 5.15(d) (Non-Solicitation), this Article VIII, (Termination) and
Section 9.13 (Expenses) hereof shall survive such termination.

IX. OTHER PROVISIONS

     9.1 Specific Performance. EACH PARTY ACKNOWLEDGES AND AGREES THAT THE OTHER
PARTY MAY BE IRREPARABLY HARMED IN THE EVENT OF A BREACH OR THREATENED BREACH OF
THE PROVISIONS OF THIS AGREEMENT, FOR WHICH DAMAGES, EVEN IF AVAILABLE, MAY NOT
PROVIDE AN ADEQUATE REMEDY. ACCORDINGLY, IN THE EVENT OF A BREACH OR THREATENED
BREACH, THE AGGRIEVED PARTY WILL BE ENTITLED TO (A) AN INJUNCTION, WITHOUT
POSTING A BOND, RESTRAINING THE BREACHING PARTY FROM ENGAGING IN ANY OF THE
ACTIVITIES PROHIBITED BY THE AGREEMENT, WHETHER SUCH ACTIVITIES ACTUALLY HAVE
BEEN ENGAGED IN OR ARE THREATENED, AND (B) THE GRANTING BY ANY COURT OF
COMPETENT JURISDICTION OF THE REMEDY OF SPECIFIC PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER. NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN WILL BE CONSTRUED AS
PROHIBITING A PARTY FROM PURSUING ANY OTHER AVAILABLE REMEDIES AT LAW OR IN
EQUITY FOR SUCH BREACH OR THREATENED BREACH, INCLUDING THE RECOVERY OF DAMAGES.

     9.2 Dispute Resolution.

          (a) Any dispute arising under this Agreement shall be settled by
arbitration in Los Angeles, California, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, except as provided in
Section 1.8(e) and Section 1.9(d). It is the intention of the parties that the
arbitration award will be final and binding, shall not be appealable and that a
judgment of any circuit court having jurisdiction thereof may be rendered upon
the award, and enforcement may be had according to its terms. This agreement to
arbitrate shall be specifically enforceable against each of the parties.

39



--------------------------------------------------------------------------------



 



          (b) When a matter has been submitted for arbitration, within thirty
(30) days of such submission, Buyer will choose an arbitrator and Seller will
choose an arbitrator, and an additional arbitrator independent of the parties
will be selected unanimously by the two arbitrators chosen by the parties. The
dispute shall then be resolved by majority vote of the three arbitrators. If the
arbitrator chosen by Buyer and the arbitrator chosen by Seller cannot agree upon
a third independent arbitrator within thirty (30) days of their appointment, the
independent third arbitrator will be selected according to the procedures of the
American Arbitration Association or any successor to the function thereof.

          (c) The parties hereto agree that an action to compel arbitration
pursuant to this Agreement may be brought in any court of competent
jurisdiction. Application may also be made to any such court for confirmation of
any decision or award of the arbitrators, for an order of enforcement and for
other remedies which may be necessary to effectuate such decision or award. The
parties hereto hereby consent to the jurisdiction of the arbitrators and of such
court and waive any objection to the jurisdiction of such arbitrator and court.

     9.3 Exhibits and Schedules. All Exhibits and Schedules referred to herein
are intended to be and hereby are specifically made a part of this Agreement.

     9.4 Amendment. This Agreement and the Exhibits and Schedules hereto may not
be amended, restated, supplemented or otherwise modified except by an instrument
in writing signed by each of the parties hereto.

     9.5 Extension; Waiver. At any time prior to the applicable Closing Date,
the parties hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other party hereto, (b) waive any inaccuracies
in the representations and warranties of the other party contained herein or in
any document delivered pursuant hereto and (c) waive compliance by the other
party with any of the agreements or conditions contained herein. Any agreement
on the part of a party hereto to any such extension or waiver shall be valid if
set forth in an instrument in writing signed on behalf of such party. Failure by
any party to assert any of its rights hereunder will not constitute a waiver of
such rights. Any waiver of a term or condition herein will not be construed as a
waiver of a subsequent breach or waiver of the same term or condition, or waiver
of any other term or condition of this Agreement.

     9.6 Entire Agreement; No Third Party Beneficiaries. This Agreement,
together with the Exhibits and Schedules hereto, (a) constitutes the entire
Agreement between the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements, covenants, representations,
warranties, undertakings, understandings, negotiations and discussions, whether
oral or written, of the parties, including the Letter of Intent, with respect to
the subject matter hereof, and (b) is not intended to confer upon any person
other than the parties hereto any rights or remedies hereunder.

     9.7 Governing Law. This Agreement shall be governed by, construed,
interpreted and the rights of the parties determined in accordance with the laws
of the State of California (regardless of the laws that might be applicable
under principles of conflicts of law). Each of the parties hereto hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of California and of the United States, in each case
located

40



--------------------------------------------------------------------------------



 



in the County of San Francisco, for any litigation arising out of or relating to
this Agreement (and agrees not to commence any litigation relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in this Agreement shall be effective service of process for any litigation
brought against it in any such court. Each of the parties hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any litigation arising out of this Agreement or the transactions contemplated
hereby in the courts of the State of California or the United States, in each
case located in the County of San Francisco, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such litigation brought in any such court has been brought in an
inconvenient forum.

     9.8 Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. THE PARTIES HERETO (A) CERTIFY THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THAT
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.8.

     9.9 Construction.

          (a) For purposes of this Agreement, whenever the context requires, the
singular number will include the plural, and vice versa, the masculine gender
will include the feminine and neuter genders, the feminine gender will include
the masculine and neuter genders, and the neuter gender will include masculine
and feminine genders.

          (b) As used in this Agreement, the words “include” and “including,”
and variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation.”

          (c) Except as otherwise expressly indicated, all references in this
Agreement to a “Section” or “Exhibit” are intended to refer to a Section or
Exhibit of this Agreement, and all references to a “Schedule” are intended to
refer to a Schedule to this Agreement.

          (d) As used in this Agreement, the terms “hereof,” “hereunder,”
“herein” and words of similar import will refer to this Agreement as a whole and
not to any particular provision of this Agreement.

          (e) Each Party has participated in the drafting of this Agreement,
which each party acknowledges is the result of extensive negotiations between
the parties. Consequently, this Agreement will be interpreted without reference
to any rule or precept of law that requires that any ambiguity in a document be
construed against the drafter.

41



--------------------------------------------------------------------------------



 



     9.10 Certain Definitions. For purposes of this Agreement:

     “Acquired Customers” means customers of the SME Business, other than the
customers identified on Schedule 9.10(a).

     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such other Person, through the ownership of all or part of any Person.

     “Competing Business” means the business of selling on a retail basis
directly to small and medium sized business customers telecommunications
services of the type and nature sold on a retail basis directly to small and
medium sized business customers of the SME Business as of the Closing Date.

     “Intellectual Property” means all intellectual property rights arising from
or associated with any of the following, whether protected, created or arising
under the laws of the United States or any other jurisdiction anywhere in the
world: (a) copyrights, (b) trademarks (including trade dress, service marks, and
other designations of source, origin, sponsorship, certification or
endorsement), (c) patents and inventions, (d) trade secrets and (e) moral
rights, internet domain names, software and data base rights, publicity rights
and any other proprietary or intellectual rights of any kind or nature.

     “Legal Expenses” means reasonable attorneys’, accountants’, investigators’,
and experts’ fees, and expenses reasonably sustained or incurred in connection
with the defense or investigation of any Losses.

     “Lien” shall mean any pledge, lien (including any tax lien), charge, claim,
encumbrance, security interest, mortgage, option, restriction on transfer
(including any buy-sell agreement or right of first refusal or offer),
forfeiture, penalty, license, equity or other right of another person of every
nature and description whatsoever.

     “Material Adverse Effect” shall mean any circumstance, change in or effect
on the SME Business that is materially adverse to the results of operations or
the financial condition of the SME Business, taken as a whole; provided,
however, that a Material Adverse Effect shall not include any event,
circumstance, change, occurrence, fact or effect resulting from or relating to
(a) any changes in the telecommunications industry in California or Nevada,
unless such changes have a materially disproportionate impact on the SME
Business, taken as a whole, as compared to the SME business of other companies
in such industry and region, (b) the public announcement of this Agreement or
the transactions contemplated hereby or (c) any action or omission contemplated
or required by this Agreement, and none of the foregoing shall be taken into
account in determining whether a Material Adverse Effect exists or has occurred.

     “Permitted Liens” shall mean such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for Taxes, assessments, charges, levies or other
claims not yet delinquent, or the validity of which are being contested in good
faith; (b) encumbrances, irregularities, easements, reserves, servitudes,
encroachments, rights of way or other imperfections of title or possession the
existence of which do not materially interfere with the present use of the
Acquired Assets;

42



--------------------------------------------------------------------------------



 



(c) registered easements, rights-of-way, restrictive covenants and servitudes
and other similar rights in land granted to, reserved or taken by any
governmental authority or public utility or any registered subdivision,
development, servicing, site plan or other similar agreement with any
governmental authority or public utility; and (d) customary contractual
provisions providing for retention of title to goods until payment is made.

     “Seller Taxes” shall mean any liability for Taxes of Seller with respect to
all periods, including (i) any Taxes that relate to, or otherwise arise out of,
the Acquired Assets for any period prior to the Closing Date (including any
Taxes that are the liability of Seller under Section 7.3); (ii) any Taxes of
Seller for any period that is not related to the Acquired Assets, and (iii) any
Taxes of Seller for any period that could become a liability of, or be assessed
or collected against, Buyer, or that could become a Lien on the Acquired Assets,
in each case, other than Taxes for which Buyer is responsible under
Section 5.14.

     “To the knowledge,” or “known” and words of similar import shall mean the
actual knowledge of Hank Carabelli, H. Ravi Brar, Todd M. Putnam, Michael B.
Hawn, Wayne Bell, Eric Jacobs, John F. Sumpter and Peggy McGaw.

     “VOIP Customers” shall mean those Voice Over Internet Protocol customers of
Seller listed on Schedule 9.10(c).

     9.11 Notices. All notices, consents, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, consent, request,
demand, claim or other communication shall be deemed duly given (a) two
(2) business days after it is sent by registered or certified mail, return
receipt requested, postage prepaid, (b) one (1) business day after it is sent
for next business day delivery via a reputable nationwide overnight courier
service, or (c) on the date sent after transmission by facsimile with written
confirmation, in each case to the intended recipient as set forth below:

          If to Buyer, addressed to:

U.S. TelePacific Corp.
515 South Flower Street
47th Floor
Los Angeles, CA 90071
Phone: (213) 213-3500
Fax: (213) 213-3501

Attention: President and Chief Executive Officer

43



--------------------------------------------------------------------------------



 



          With a copy to (which shall not constitute notice):

U.S. TelePacific Corp.
515 South Flower Street
47th Floor
Los Angeles, CA 90071
Phone: (213) 213-3690
Fax: (213) 213-3691
Attention: General Counsel

and

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA 90071
Phone: (213) 229-7000
Fax: (213) 229-7520
Attention: Bradford P. Weirick

          If to Seller, addressed to:

Pac-West Telecomm, Inc.
1776 West March Lane, Suite 250
Stockton, CA 95207
Phone: (209) 926-3358
Fax: (209) 926-4444
Attention: Robert C. Morrison

          With a copy to (which will not constitute notice):

Jenner & Block LLP
One IBM Plaza
Chicago, IL 60611
Phone: (312) 840-7206
Fax: (312) 840-7306
Attention: Michael T. Wolf

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.

     9.12 Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement will be
binding on any party hereto once signed by such party and a signature by
facsimile, with an original hard copy to follow, will be deemed to be due
execution. The headings of the several Articles and Sections, the Table of
Contents and the Index of Schedules herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

44



--------------------------------------------------------------------------------



 



     9.13 Expenses. Except as otherwise specified in this Agreement, regardless
of whether the transactions contemplated hereby are consummated, each party
hereto shall pay its or their own costs and expenses, including legal,
accounting, consulting and other professional fees, incurred in connection with
the negotiation, preparation, investigation, and performance by such party of
this Agreement and the transactions contemplated hereunder.

     9.14 Successors and Assigns. This Agreement, and all rights and powers
granted hereby, will bind and insure to the benefit of the parties hereto and
their respective successors and assigns.

     9.15 Partial Invalidity. Insofar as possible, each provision of this
Agreement shall be interpreted so as to render it valid and enforceable under
Applicable Law and severable from the remainder of this Agreement. A finding
that any provision is prohibited, invalid or unenforceable in any jurisdiction
shall not affect the validity or enforceability of any other provision or the
validity or enforceability of such provision under the laws of any other
jurisdiction.

     9.16 Bulk Transfer Laws. Buyer hereby waives compliance by Seller with any
applicable bulk sale or bulk transfer laws of any jurisdiction in connection
with the sale of the Acquired Assets to Buyer hereunder.

     9.17 Disclosure Schedules. The representations and warranties of Seller set
forth in this Agreement are made and given subject to the disclosures contained
in the Schedules hereto. The specific disclosures set forth in the Schedules
have been organized to correspond to Section references in this Agreement to
which the disclosure may be most likely to relate, together with appropriate
cross references when disclosure is applicable to other Sections of this
Agreement. In the event that there is any inconsistency between this Agreement
and matters disclosed in the Schedules, information contained in the Schedules
will prevail and will be deemed to be the relevant disclosure.

     9.18 Recovery of Fees by Prevailing Party. In any action at law or in
equity to enforce any of the provisions or rights under this Agreement, the
party which does not prevail in such litigation, as determined by the court in a
final judgment or decree, shall pay to the prevailing party all costs, expenses
and reasonable attorneys’ fees incurred by the prevailing party, including such
costs, expenses and fees of any appeals. If the prevailing party shall recover
judgment in any action or proceeding, its costs, expenses and attorney’s fees
shall be included as part of such judgment.

[Signatures on next page.]

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            U.S. TELEPACIFIC CORP.
      By:                 Its: President and Chief Executive Officer     

            PAC-WEST TELECOMM, INC.
      By:                 Its: President and Chief Executive Officer     

[Signature Page to Asset Purchase Agreement]

 